Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 1 of 116




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:14-cv-02887 JLK

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA
   on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,


   v.

   THE GEO GROUP, INC.,

          Defendant.


          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY
            JUDGMENT ON DEFENDANT’S AFFIRMATIVE DEFENSE
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 2 of 116




                                              TABLE OF CONTENTS

   I.   Reply Concerning Undisputed Material Facts ............................................................. 1

           A.     GEO’s Contract to Operate the Aurora Detention Facility .............................. 2

           B.     The Performance-Based National Detention Standards
                  Govern GEO’s Contract Performance ........................................................... 19

           C.     The PBNDS and Incorporated ACA Standards Contain
                  Housekeeping and Voluntary Work Program Requirements......................... 22

           D.     GEO’s Housekeeping Unit Sanitation Policy Is Not
                  Required or Administered by ICE ................................................................. 27

           E.     GEO Tells Detainees That They Are Required to
                  Clean Dorm Common Areas .......................................................................... 41

           F.     Solitary Confinement at Aurora. .................................................................... 50

           G.     The PBNDS Provide GEO A Wide Range of
                  Options to Punish Offenses. ........................................................................... 54

           H.     GEO Places Detainees in Solitary Confinement for
                  Refusing to Clean the Facility ........................................................................ 57

           I.     GEO Has Discretion to Set Wages For the
                  Voluntary Work Program. .............................................................................. 64

   II. Response Concerning Additional Facts ...................................................................... 70

           A.     GEO’s Contracts with ICE ............................................................................. 72

           B.     The ICE-Mandated Disciplinary Severity Scale ............................................ 76

           C.     The VWP ........................................................................................................ 85

           D.     Plaintiffs’ Allegations .................................................................................... 88

   III. The Undisputed Record Demonstrates that GEO Designed and Implemented the
        HUSP and VWP with Minimal Substantive Oversight from ICE.............................. 91

           A.     Derivative Sovereign Immunity Applies Only Where
                  the Government Directed the Alleged Violation ........................................... 91




                                                                 ii
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 3 of 116




             B.     The HUSP and its Corresponding Punishment Scheme
                    Was GEO’s Own Invention ........................................................................... 93

             C.     The COTR and ICE Audits Provided Limited Monitoring of GEO’s
                    Implementation of Specific Contractual Requirements. ................................ 98

             D.     GEO Had Discretion Throughout the Class Period to
                    Pay VWP Workers More Than $1.00 A Day............................................... 101

   IV. GEO’s Arguments Under the Government Contractor Defense Fail for The Same
       Reasons As Its Derivative Sovereign Immunity Arguments.................................... 104

   V. Conclusion ................................................................................................................ 107




                                                                  iii
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 4 of 116




                                             TABLE OF AUTHORITIES

   CASES                                                                                                            PAGE(S)

   Bijeol v. Nelson,
     579 F.2d 423 (7th Cir. 1978) ......................................................................................... 95

   Boyle v. United Techs. Corp.,
     487 U.S. 500 (1988) .................................................................................... 104, 105, 106

   Cabalce v. Thomas E. Blanchard & Assocs., Inc.,
     797 F.3d 720 (9th Cir. 2015) ......................................................................................... 99

   Campbell-Ewald Co. v. Gomez,
     136 S. Ct. 663 (2016)................................................................................... 100, 101, 107

   Chao Chen v. Geo Grp., Inc.,
     287 F. Supp. 3d 1158 (W.D. Wash. 2017) .................................................................. 107

   Corr. Servs. Corp. v. Malesko,
     534 U.S. 61 (2001) ........................................................................................................ 92

   Cunningham v. Gen. Dynamics Info. Tech., Inc.,
     888 F.3d 640 (4th Cir. 2018) ................................................................................... 92, 93

   Glassco v. Miller Equip. Co., Inc.,
     966 F.2d 641 (11th Cir. 1992) ............................................................................. 106, 107

   Gomez v. Campbell-Ewald Co.,
     No. 10 Civ. 2007, 2013 WL 655237 (C.D. Cal. Feb. 22, 2013) ................................. 101

   Hause v. Vaught,
     993 F.2d 1079 (4th Cir. 1993) ....................................................................................... 95

   Helfrich v. Blue Cross & Blue Shield Ass’n,
     804 F.3d 1090 (10th Cir. 2015) ........................................................................... 104, 105

   In re Joint E. & S. Dist. N.Y. Asbestos Litig.,
      897 F.2d 626 (2d Cir. 1990) ........................................................................................ 106

   In re Kumar,
      402 F. Supp. 3d 377 (W.D. Tex. 2019) ......................................................................... 95

   Menocal v. GEO Grp., Inc.,
    113 F. Supp. 3d 1125 (D. Colo. 2015) ................................................................ 101, 106



                                                                 iv
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 5 of 116




   Montoya v. City of Albuquerque,
    No. 03 Civ. 0261, 2004 WL 3426436 (D.N.M. May 10, 2004) .................................... 96

   Novoa v. GEO Grp., Inc.,
     No. 17 Civ. 2514, 2018 WL 3343494 (C.D. Cal. June 21, 2018) ............................... 107

   Novoa v. GEO Grp., Inc.,
     No. 17 Civ. 2514, 2018 WL 4057814 (C.D. Cal. Aug. 22, 2018) .............................. 102

   Nwauzor v. GEO Grp., Inc.,
    No. 17 Civ. 5769, 2020 WL 1689728, (W.D. Wash. Apr. 7, 2020) ............. 93, 101, 102

   O'Melveny & Myers v. FDIC,
     512 U.S. 79 (1994) ...................................................................................................... 105

   Salim v. Mitchell,
     268 F. Supp. 3d 1132 (E.D. Wash. 2017)................................................................ 96, 97

   Stevens v. United States Dep't of Homeland Sec., Immigration & Customs Enf’t,
     No. 14 C 3305, 2020 WL 1701882 (N.D. Ill. Apr. 8, 2020) ....................................... 107

   In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig.,
      928 F.3d 42 (D.C. Cir. 2019)......................................................................................... 92

   Weaver v. Petray,
    No. 08 Civ. 5195, 2010 WL 909589 (W.D. Ark. Mar. 11, 2010) ................................. 95

   STATUTES

   6 U.S.C. § 542 ..................................................................................................................... 2

   8 U.S.C. § 1101 ................................................................................................................... 2

   8 U.S.C. § 1103 ........................................................................................................... 70, 72

   8 U.S.C. § 1231 ..................................................................................................... 70, 71, 72

   8 U.S.C. § 1555 ................................................................................................... 67, 70, 107

   Pub. L. No. 95-431, 92 Stat. 1021 (1978) ......................................................................... 67




                                                                     v
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 6 of 116




   RULES

   F.R.E. 802 .................................................................................................................... 16, 17

   F.R.E. 803 .......................................................................................................................... 18

   Fed. R. Civ. P. 56............................................................................................................... 18

   REGULATIONS

   48 C.F.R. § 52.222-3 ......................................................................................................... 10

   Federal Acquisition Regulation 52.222-50.................................................................. 11, 12




                                                                     vi
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 7 of 116




            GEO’s opposition (“Opposition”) to Plaintiffs’ Motion for Summary Judgment on

   Defendant’s Affirmative Defense (“Motion”) relies upon a fundamental

   misunderstanding of Plaintiffs’ claims, the facts in the record, and the governing law.

   The Court should grant Plaintiffs’ Motion.

            Plaintiffs allege, first, that GEO violated the Trafficking Victims Protection Act

   (“TVPA”) by forcing detainees to clean common areas pursuant to GEO’s Housing Unit

   Sanitation Policy (“HUSP”), and threatening them with solitary confinement if they did

   not comply. Complaint at ¶¶ 69-85. The HUSP – GEO’s policy of requiring Plaintiffs

   and Class Members to perform unpaid janitorial work – was created by GEO without ICE

   involvement. It violates several explicit ICE standards, and is by no means a “legal

   requirement” with which GEO has to comply. GEO also chose, of its own discretion, to

   pay detainees $1.00 a day for their work under the Voluntary Work Program, id. ¶¶ 101-

   07, and GEO has pointed to no evidence to the contrary. Because ICE did not direct the

   legal violations Plaintiffs allege, neither derivative sovereign immunity nor the

   government contractor defense applies.

       I.    Reply Concerning Undisputed Material Facts

            GEO’s response to Plaintiffs’ proposed Undisputed Facts attempts to conceal facts

   that are relevant to this Motion but harmful to GEO’s position by burying GEO’s

   response in an Appendix. 1 To facilitate the Court’s ability to determine facts and whether


   1
          This violates the Court’s Pretrial and Trial Procedures Memorandum for Civil
   Cases (“Civil Memo”), and constitutes adequate grounds for striking GEO’s brief. See
   Civil Memo III.E.2.(d). Further violations of the Civil Memo include GEO’s decision to
   (1) renumber Plaintiffs’ proposed Undisputed Facts, (2) restate Plaintiffs’ facts with
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 8 of 116




   they are in fact materially disputed, Plaintiffs set forth all Undisputed Facts, along with

   GEO’s response and, where relevant, Plaintiffs’ reply, below.

          A.       GEO’s Contract to Operate the Aurora Detention Facility.

                   1.     ICE is a federal agency tasked with enforcing U.S. immigration

   laws. 6 U.S.C. § 542.

                        i.       GEO’s response: Undisputed

                   2.     ICE has the authority to detain foreign nationals suspected of

   entering the United States unlawfully. Immigration and Nationality Act, codified at 8

   U.S.C. §§ 1101 et seq.

                        i.       GEO’s response: Undisputed

                   3.     ICE contracts with GEO to house some of its detainees in detention

   facilities throughout the country. See https://www.geogroup.com/Locations

                        i.       GEO’s response: Undisputed

                   4.     Among GEO’s portfolio of ICE detention facilities is the Aurora

   Facility. Id.

                        i.       GEO’s response: Undisputed




   GEO’s interpretation (rather than presenting that interpretation in the argument; (3) cite
   entire documents rather than specific page numbers; and (4) repeatedly use “formulaic
   explanations repeatedly incanted.” Id. at III.E.2.

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 9 of 116




                  5.      GEO continuously operated the Aurora Facility, under contract with

   ICE, from October 22, 2004 to October 22, 2014. Ex. A (A. Martin Dep. 58:1-6); Ex. K

   (Ely Decl. ¶ 7) 2

                        i.      GEO’s response: Undisputed

                  6.      Operations for the Aurora Facility are governed by a contract

   between GEO and ICE. Ex. B (GEO_MEN 00019613 (2011 Contract)); Ex. C (GEO-

   MEN 00059635 (2006 Contract)); Ex. D (GEO-MEN 00059744 (2003 Contract)),

   (collectively “the Contract”); Ex. K (Ely Decl. ¶ 7))

                        i.      GEO’s response: Disputed. GEO does not dispute that

                                operations are governed between a contract between GEO

                                and ICE in part, but disputes that GEO’s contract with ICE is

                                the only instrument governing the operations of the AIPC.

                       ii.      Plaintiffs’ reply: GEO admits the substance of the stated fact

                                and provides no contrary evidence.

                  7.      The Contract has been renewed over time by mutual consent of GEO

   and ICE. Ex. A (A. Martin Dep. 58:1-10); see also Ex. I (Hill Dep. 29:22-30:6)

                                GEO’s response: Disputed. GEO disputes that the contract

                                has been “renewed over time.” GEO has entered into a

                                number of contracts with ICE during the class period, each


   2
          All exhibits referenced in Plaintiffs’ Statement of Undisputed Facts are attached to
   the Declaration of Michael J. Scimone in Support of Plaintiffs’ Motion for Summary
   Judgment on Defendant’s Affirmative Defense, filed at ECF No. 261, or to the Notice of
   Filing of Restricted Exhibits, filed at ECF No. 262.

                                                 3
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 10 of
                                     116




                           with unique terms. See ECF 262-2 (2011 contract); ECF 262-

                           3 (modification of 2011 contract); ECF 262-4 (2006

                           contract); ECF 262-5 (2003 contract).

                           Plaintiffs’ reply: Plaintiffs agree with GEO’s

                           characterization, which is not substantively different from the

                           stated fact.

              8.     The Contract may be modified during its term by mutual consent of

  GEO and ICE. Ex. A (A. Martin Dep. 17:13-17)

                           GEO’s response: Undisputed.

              9.     The Contract is a “performance-based contract.” Ex. B (GEO_MEN

  00019625 (2011 Contract)); Ex. C (GEO-MEN 00059642 (2006 Contract)); Ex D (GEO-

  MEN 00059755 (2003 Contract)); Ex. K (Ely Decl. ¶ 1)

                           GEO’s response: Disputed. GEO disputes this description of

                           the contract. This term is not defined in the cited contracts,

                           nor is it utilized to describe the contract as a whole. Instead,

                           the contract is composed of mandatory objectives which

                           constitute the performance required in exchange for the

                           payments from ICE. See ECF 262-2 (2011 contract); ECF

                           262-3 (modification of 2011 contract); ECF 262-4 (2006

                           contract); ECF 262-5 (2003 contract).

                           Plaintiffs’ reply: GEO’s response admits the substance of the

                           stated fact. It cites no evidence that contradicts the Ely


                                            4
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 11 of
                                     116




                              declaration’s statement that “ICE CDF contracts are

                              performance-based contracts.” Plaintiffs’ Ex. K, ECF No.

                              261-7 (Ely Decl. ¶ 4). 3 GEO’s statement that the cited term is

                              not defined is not germane to the stated fact.



                              Moreover, GEO’s statement is incorrect. The 2011 Contract

                              does in fact describe itself as “performance-based” and

                              defines that term. See Plaintiffs’ Ex. B, ECF No. 262-2

                              (GEO_MEN 00019655) (“Under a performance-based

                              contract, performance measures and metrics will be used

                              extensively to monitor Contractor performance. ICE and the

                              Contractor shall monitor progress using agreed-upon

                              performance metrics.”)

                10.    Performance-based contracting “is a results-oriented method of

  contracting focused on outputs, quality, and outcomes.” Ex. E (Declaration of Tae D.

  Johnson, State of Washington v. GEO Group, Inc., Case No. 17-cv-05806 (W.D. Wash),

  ECF No. 91 at ¶ 8)




  3
        For ease of reference, all exhibits to the Declaration of Michael J. Scimone in
  Support of Plaintiffs’ Motion for Summary Judgment on Defendant’s Affirmative
  Defense, filed at ECF No. 261, are referred to as “Plaintiffs’ Ex.” All exhibits to the
  Declaration of Adrienne Scheffey in Support of Defendant The GEO Group, Inc.’s
  Response in Opposition to Plaintiffs’ Motion for Summary Judgment on Defendant’s
  Affirmative Defense, filed at ECF No. 271, are referred to as “GEO’s Ex.”

                                               5
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 12 of
                                     116




                              GEO’s response: Disputed. To the extent GEO’s contract

                              with ICE is described by ICE as “performance-based” GEO

                              notes that the contract is not merely “results oriented” but

                              also provides specific performance requirements including

                              metrics and methods of performance which GEO must meet

                              to perform under the contract. See ECF 262-2 (2011

                              contract); ECF 262-3 (modification of 2011 contract); ECF

                              262- 4 (2006 contract); ECF 262-5 (2003 contract).

                              Plaintiffs’ reply: GEO’s response admits the substance of the

                              stated fact.

                11.    “Performance-based contracts do not designate how a contractor is to

  perform the work, but rather establish[] the expected outcomes and results that the

  government expects. It is then the responsibility of the contractor to meet the

  government’s requirements at the price the vendor quoted.” Id.

                              GEO’s response: Disputed. GEO disputes that its contracts

                              with ICE do not instruct it how to perform its work.

                              Throughout the contract there are specific instructions, with

                              granular detail, as to how GEO must perform its work. As one

                              example, the contracts lay out specific requirements for each

                              employee who works at the AIPC, including that each

                              employee have a social security card. ECF 262-2

                              (GEO_MEN 000019664). The contracts also provide explicit


                                               6
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 13 of
                                     116




                             instructions for employee conduct. ECF 262-2 (GEO_MEN

                             000019664). Further, the contracts do not simply tell GEO to

                             take care of the detainees without delineating how to do so,

                             instead, they break down exactly how detainees must be cared

                             for, including specific requirements for recreation

                             opportunities, marriage, religious opportunities, work

                             opportunities, and food service. Id. (GIEO_MEN 000019636-

                             44). To put a finer point on it, the contract does not simply

                             state that GEO must reduce idleness in the facility by

                             providing for activities, but instead describes how GEO must

                             reduce idleness: through the Voluntary Work Program.

                             Plaintiffs’ reply: Plaintiffs do not dispute the specific facts

                             set forth by GEO in response to this statement; however, they

                             do not contradict the stated fact.

               12.    As a performance-based contract, the Contract requires GEO to

  develop “all plans, policies, and procedures” required by the Contract, and then submit

  them to ICE for “review and concurrence.” Ex. C (GEO-MEN 00059643 (2006

  Contract); see also Ex. B (GEO_MEN 00019814 (2011 Contract) (“It is GEO’s policy

  that each of our facilities develops a manual of uniform policies and procedures” which

  “appropriately reflect . . . contractual requirements.”)); Ex. D (GEO-MEN 00059759

  (2003 Contract) (“The Contractor shall prepare and submit all policies, plans, post orders

  and procedures to INS for review and approval.”))


                                              7
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 14 of
                                     116




                              GEO’s response: Disputed. GEO does not dispute that the

                              quotes appear in each contract, as reflected in the

                              parentheticals, but disputes that the policies identified

                              constitute all policies that govern GEO’s performance under

                              the contract. Instead, the contract is also governed by

                              additional policies and regulations not drafted by GEO,

                              including the PBNDS and the ACA. ECF 262-2(GEO-

                              Menocal_00019656) (listing additional policies, regulations,

                              and standards that apply to the AIPC.).

                              Plaintiffs’ reply: GEO’s response admits the substance of the

                              stated fact. Plaintiffs admit that the contract is also governed

                              by the PBNDS and the ACA to the extent set forth in the

                              contract, but that is not germane to the stated fact.

                13.    The Contract makes GEO “responsible for all costs associated with

  and incurred as part of providing the services outlined in this contract.” Ex. C (GEO-

  MEN 00059642 (2006 Contract)); see also Ex. B (GEO_MEN 00019614, 19657 (2011

  Contract) (noting that ICE “shall provide fully burdened bed day rates only” and that any

  costs not covered by that rate are the contractor’s to bear)); Ex. D (GEO-MEN 00059748

  (2003 Contract) (“[T]he contractor shall provide a detention facility, and all labor,

  materials and equipment necessary to operate and maintain temporary residential care,

  and secure detention.”))




                                               8
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 15 of
                                     116




                            GEO’s response: Disputed. GEO does not dispute that the

                            quoted language appears in the contracts as quoted, but does

                            dispute that the quotes can be read in a vacuum, without the

                            surrounding language for context.

                            Plaintiffs’ reply: GEO’s response admits the substance of the

                            stated fact and provides no contrary evidence.

                14.   The Contract provides that detainee labor must be used “in

  accordance with the detainee work plan developed by” GEO. Ex F ((Ragsdale 30(b)(6)

  Dep. 25:1-18); Ex. C (GEO-MEN 00059662 (2006 Contract)); Ex. G (GEO_MEN

  00038529 (2004 Detainee Work Plan)); Ex. H (GEO_MEN 00038563 (2014 Detainee

  Work Plan))

                            GEO’s response: Disputed. GEO does not dispute that it

                            must operate a Voluntary Work Program, consistent with the

                            PBNDS, and that it may develop a plan (which is approved

                            by ICE) for what constitutes voluntary work as opposed to

                            those tasks that constitute routine housekeeping.

                            Plaintiffs’ reply: GEO’s response admits the substance of the

                            stated fact; however, its responsive statement, which is not

                            supported by evidence, is incorrect and misleading. The

                            requirement that GEO develop a Voluntary Work Program

                            does not require GEO to define in that policy “what

                            constitutes voluntary work as opposed to those tasks that


                                             9
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 16 of
                                     116




                              constitute routine housekeeping.” In fact, there is no need for

                              GEO to do so, because the PBNDS define “personal

                              housekeeping.” See Plaintiffs’ Undisputed Fact No. 36.

                              GEO’s attempt to define personal housekeeping in a manner

                              that is inconsistent with the standard required by ICE exceeds

                              the authority that ICE allowed GEO under the contract, and is

                              one of the issues at the heart of this motion. See Plaintiffs’

                              Undisputed Fact No. 39 (detainees “are not required to work

                              except to do personal housekeeping”).

                15.    The Contract requires that the detainee work plan “must be

  voluntary.” Ex. C (GEO-MEN 00059662 (2006 Contract)); see also Ex. B (GEO_MEN

  00019643 (2011 Contract) (“Detainees will be able to volunteer for work

  assignments.”)); Ex. D (GEO-MEN 00059796 (2003 Contract) (incorporating 48 C.F.R.

  § 52.222-3 into contract, which requires work by those in federal custody to be performed

  “on a voluntary basis.”))

                      i.      GEO’s response: Disputed. GEO does not dispute that it

                              must operate a Voluntary Work Program, consistent with the

                              PBNDS. Further, GEO does not dispute that individuals may

                              volunteer for positions within the Voluntary Work Program

                              but are not required to do so. ECF 262-2

                              (GEOMenocal_00019643).




                                              10
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 17 of
                                     116




                     ii.     Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact.

               16.     The Contract prohibits GEO from using forced labor in performance

  of the Contract by incorporating Federal Acquisition Regulation 52.222-50. Ex. B

  (GEO_MEN 00019697 (2011 Contract) (incorporating Federal Acquisition Regulation

  (“FAR”) 52.222-50)); Ex. C (GEO-MEN 00059684 (2006 Contract) (same)) 4

                             GEO’s response: Disputed. GEO does not dispute that FAR

                             52.222-50 is listed in its 2011 and 2006 contracts but states

                             that the contracts speak for themselves.

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact and provides no contrary evidence.

               17.     FAR 52.222-50(b) expresses “a policy prohibiting trafficking in

  persons,” including the “[u]se [of] forced labor in the performance of [a government]

  contract.”

                             GEO’s response: Plaintiffs’ fact number 17 is merely a

                             summary of a legal authority, not a statement of fact and is

                             therefore improperly included as an “undisputed fact.”

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact and provides no contrary evidence.




  4
        FAR 52.222-50 (codified at 48 C.F.R. § 52.222-50) became effective on April 19,
  2006 and was thus not incorporated into the 2003 Contract.

                                             11
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 18 of
                                     116




               18.    This regulation reflects the federal government’s intent to “protect

  vulnerable individuals” and enforce its “zero-tolerance policy regarding Government

  employees and contractor personnel engaging in any form” of forced labor. See White

  House, Executive Order – Strengthening Protections Against Trafficking in Persons In

  Federal Contracts, No. 13627 (September 25, 2012), available at

  https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/executive-order-

  strengthening-protections-against-trafficking-persons-fe

                             GEO’s response: Plaintiffs fact number 18 purports to define

                             the intent of the legislature in drafting FAR 52.222-50, as a

                             matter of fact, not through a legal analysis. The intention of

                             the legislature is not properly listed as an undisputed fact.

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact and provides no contrary evidence. The cited

                             regulation was promulgated by the Executive branch, not “the

                             legislature,” and the cited statement is a statement of the

                             Executive branch describing the intent of its own regulation.

               19.    GEO is responsible for the day-to-day performance of the Contract.

  Ex. F (Ragsdale 30(b)(6) Dep. 52:21-22)

                             GEO’s response: Disputed. GEO does not dispute that it

                             operates the AIPC and its day-to-day operations, but disputes

                             that it alone is responsible for the operations as by contract,

                             ICE is on-site and actively involved. ECF 262-2


                                              12
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 19 of
                                     116




                            (GEOMenocal_00019652) (describing the responsibilities of

                            the on-site ICE employee referred to as a “COTR”).

                            Plaintiffs’ reply: GEO’s response admits the substance of the

                            stated fact. The cited page, which does not appear in the cited

                            document, states that the COTR “is designated to coordinate

                            the technical aspects of this contract and inspect

                            items/services/invoices furnished hereunder; however, he/she

                            will not be authorized to change any terms and conditions of

                            the resultant contract, including price. . . . The COTR is

                            responsible for monitoring the performance of work under

                            this contract.” Reply Ex. 1 5 (GEO_MEN 00019652)

                            (emphasis added). The contract also states that “[t]o be valid,

                            technical direction by the COTR [m]ust be consistent with the

                            general scope of work set forth the [sic] in this contract[, and

                            m]ay not constitute new assignment of work nor change the

                            expressed terms, conditions or specifications of this contract

                            . . . .” Id.

               20.   GEO receives a fixed dollar amount from ICE per detainee it houses,

  per day, under the Contract. Ex. B (GEO_MEN 00019614 (2011 Contract)); Ex. C



  5
        All Reply Exhibits are attached to the Declaration of Michael J. Scimone in
  Support of Plaintiffs’ Reply in Support of Motion for Summary Judgment on Defendant’s
  Affirmative Defense (“Scimone Reply Decl.”), filed concurrently with this Reply.

                                            13
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 20 of
                                     116




  (GEO-MEN 00059636 (2006 Contract)); Ex. D (GEO-MEN 00059748 (2003 Contract));

  Ex. F (Ragsdale 30(b)(6) Dep. 41:8-16 (defining “bed day rate” as “price per bed per day

  at Aurora.”))

                              GEO’s response: Disputed. GEO receives a set amount

                              under its contract with ICE for the “bed day rate.” ECF 262-2

                              GEOMenocal_00019614). In its contract, ICE has agreed to a

                              minimum number of bed day rates it will pay per day,

                              regardless of actual occupancy. Id. GEO receives a different

                              amount for each bed that is occupied above the minimum

                              quantity. Id. at GEO-Menocal_00019615. GEO receives a

                              separate stipend for detainee medical care and a pass-through

                              reimbursement amount for the Voluntary Work Program. Id.

                              at GEOMenocal_00019616. Thus, there are a number of

                              components of GEO’s compensation from ICE which cannot

                              simply be described as a “fixed dollar amount.”

                              Plaintiffs’ reply: Plaintiffs do not dispute the additional facts

                              set forth by GEO, which do not directly contradict the stated

                              fact.

                  21.   The profit GEO receives from the Aurora Facility is the difference

  between the amount it receives from ICE and the amount it spends, including on housing

  detainees and running the facility. Ex. I (Hill Dep. 59:18-24); Ex. J (Krumpelmann Dep.

  23:23-24:4)


                                              14
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 21 of
                                     116




                             GEO’s response: Disputed. GEO Disputes Plaintiffs’

                             characterization. As clearly stated in the deposition testimony

                             of Mr. Hill, as cited by Plaintiffs, the estimated profit is

                             calculated by taking the revenue that is expected and

                             subtracting out the expenses that are listed. ECF 261-5 (Hill

                             Dep. 59:18-24). This does not describe or purport to represent

                             how actual profits would be determined.

                             Plaintiffs’ reply: GEO’s response argues the semantics of

                             Mr. Hill’s testimony but does not contradict the stated fact;

                             and it does not rebut the cited testimony of Barbara

                             Krumpelmann, which describes how GEO’s actual profits

                             from the Aurora facility are constituted: “Q: . . . the amount

                             that GEO makes is the difference between whatever GEO

                             spends and whatever they get from ICE; is that a fair

                             characterization? A: Yeah. Their profit? Q: Yeah. A:

                             Yes.”). Plaintiffs’ Ex. J, ECF No. 261-6 (Krumpelmann Dep.

                             23:23-24:4); see also Reply Ex. 2 (Evans Dep. 101:19-102:7).

               22.    On April 18, 2018, GEO submitted to ICE a request for an

  “equitable adjustment” of its compensation for the 2011 Contract on the basis that the

  “contract requirements are incomplete because GEO reasonably believed it could perform

  these specifications and contract requirements without incurring legal fees to defend such

  specifications and contract requirements.” Ex. K (Ely Decl. ¶ 27)


                                              15
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 22 of
                                     116




                         GEO’s response: Disputed. GEO disputes that the Ely

                         declaration is admissible for summary judgment or trial

                         purposes. Ms. Ely will not testify at trial, nor appear for a

                         deposition, and therefore the declaration is inadmissible.

                         F.R.E. 802. Further, the declaration does not contain any of

                         the documents it allegedly references and Ms. Ely does not

                         explain how she has personal knowledge of their contents,

                         thus it is also inadmissible for lack of foundation and personal

                         knowledge.

                         In any event, GEO disputes that the quotes divorced from any

                         context can be considered to be “undisputed fact.” GEO did

                         request an equitable adjustment but the reasons for its request

                         go far beyond the excerpted text provided by Plaintiffs. GEO

                         does not further address the adjustment as it is both

                         immaterial and irrelevant.

                         Plaintiffs’ reply: GEO’s response admits the substance of the

                         stated fact – specifically that it requested an equitable

                         adjustment, and that the stated reason appears in the text of

                         that request. GEO’s attempt to dispute the admissibility of

                         the Ely declaration fails to disclose the fact that the letter Ms.

                         Ely describes has been produced in discovery and is known to

                         GEO, which authored it; thus, its existence and contents are


                                          16
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 23 of
                                     116




                              not reasonably in dispute. See Reply Ex. 3 (Request for

                              Adjustment). As to Ms. Ely’s description of the reasons GEO

                              cited in support of the requested adjustment, it is accurate,

                              and GEO does not cite evidence supporting its claim that

                              there were reasons for requesting the adjustment other than

                              those stated in the cited text.

                23.    On June 21, 2018, ICE declined GEO’s request for adjustment,

  stating that “GEO’s defense of [this lawsuit] is a defense of its contract performance.”

  Id. ¶ 28

                              GEO’s response: Disputed. GEO disputes that the Ely

                              declaration is admissible for summary judgment or trial

                              purposes. Ms. Ely will not testify at trial, nor appear for a

                              deposition, and therefore the declaration is inadmissible.

                              F.R.E. 802. Further, the declaration does not contain any of

                              the documents it allegedly references and Ms. Ely does not

                              explain how she has personal knowledge of their contents,

                              thus it is also inadmissible for lack of foundation and personal

                              knowledge.

                              In any event, GEO disputes that the quotes divorced from any

                              context can be considered to be “undisputed fact.” GEO did

                              request an equitable adjustment but the reasons for its request




                                               17
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 24 of
                                     116




                            go beyond the excerpted text provided as a double hearsay

                            statement by Plaintiffs.

                            Plaintiffs’ reply: GEO’s response does not address the

                            substance of the stated fact, and its attempt to dispute the

                            admissibility of the Ely declaration fails on several levels.

                            First, pursuant to Fed. R. Civ. P. 56(c)(4), the declaration is

                            admissible because it states that it is made based on the

                            declarant’s “personal knowledge or information provided to

                            [her] in [her] official capacity. See Plaintiffs’ Ex. K, ECF No.

                            261-7, (Ely Decl. ¶ 1). Second, the declaration falls under the

                            hearsay exception in F.R.E. 803(8)(A)(i), as it is a record or

                            statement of ICE, a public office, setting out the office’s own

                            activities, and ICE has shown no circumstances indicating a

                            lack of trustworthiness. Third, the letter referenced in the

                            declaration – which also meets the hearsay exception in FRE

                            803(8) – has been produced by ICE in FOIA litigation. See

                            Reply Ex. 4 (redacted letter). Although it is heavily redacted,

                            including as to the quoted language, Plaintiffs are involved in

                            an ongoing effort to obtain the letter in unredacted form. 6



  6
        Plaintiffs have sought discovery from ICE by way of a subpoena. ICE produced
  approximately 5,000 pages of documents in response to that subpoena on June 5, 2020.
  Scimone Reply Decl. ¶ 4. The documents ICE produced are so heavily redacted that it is

                                            18
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 25 of
                                     116




                             And third, while GEO has failed to produce this letter in

                             discovery, it was sent to GEO and is therefore in GEO’s

                             possession and control. Accordingly, GEO’s failure to admit

                             this fact is in bad faith, as GEO is aware that the stated fact is

                             true.

        B.     The Performance-Based National Detention Standards Govern GEO’s
               Contract Performance.

               24.    The Performance Based National Detention Standards (“PBNDS”)

  are a series of minimum standards for detention facilities developed by ICE. Ex. L

  (GEO-MEN 00064019 (2011 PBNDS)); Ex. M (GEO-MEN 00062905 (2008 PBNDS));

  Ex. N (GEO-MEN 00063383 (INS Detention Standards)); 7 Ex. A (A. Martin Dep. 96:19-

  97:6; 99:5-101:9)

                             GEO’s response: Undisputed.

               25.    The PBNDS are incorporated into the Contract. Ex. A (A. Martin

  Dep. 94:21-95:5); Ex. B (GEO_MEN 00019655-56 (2011 Contract) (identifying the

  PBNDS as part of the “statutory, regulatory, policy, and operational considerations that

  will affect the Contractor.”)); Ex. C (GEO-MEN 00059644 (2006 Contract) (same,

  referring to “ICE Detention Standards”)); Ex. D (GEO-MEN 00059754 (2003 Contract)




  unclear whether or not this letter is among the documents produced. Id. Plaintiffs intend
  to challenge ICE’s redactions and seek the unredacted production of this letter. Id.
  7
          The INS Detention Standard manual was the precursor to the PBNDS.
  https://www.ice.gov/factsheets/facilities-pbnds. For ease of reference, “PBNDS” in this
  Motion is inclusive of the INS Detention Standards unless otherwise specified.

                                              19
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 26 of
                                     116




  (“[T]he contractor is required to perform in continual compliance with the most current

  editions of the INS Detention Standards.”))

                             GEO’s response: Undisputed.

               26.    Pursuant to the Contract, GEO must abide by the PBNDS. Id.; see

  also Ex. P (Ceja 30(b)(6) Dep. 90:17-20)

                             GEO’s response: Undisputed.

               27.    A modification to the 2011 Contract incorporated the 2011 PBNDS

  into that contract. Ex. B.1 (GEO_MEN 00020406); Ex. P (Ceja 30(b)(6) Dep. 125:10-

  23)

                             GEO’s response: Undisputed.

               28.    The PBNDS supersede other sources of authority for operating the

  Aurora Facility under ICE contract. Ex. P (Ceja 30(b)(6) Dep. 90:10-16)

                             GEO’s response: Disputed. GEO disputes that the PBNDS

                             “supersede” all other sources of authority that do not conflict

                             with the PBNDS, as GEO is tasked with following all

                             applicable standards incorporated into its contract. ECF 262-2

                             (GEOMenocal_00019656) (2011 Contract). And, within the

                             PBNDS certain ACA standards are incorporated, thus if a

                             conflict arises, an individualized inquiry is necessary to

                             identify which of the two standards controls. ECF 261-4

                             (Ragsdale 30(b)(6) 72-74). If there is no conflict between the

                             standards, GEO must comply with both.


                                                20
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 27 of
                                     116




                              Plaintiffs’ reply: GEO’s argument that additional sources of

                              authority may also apply to the extent that they do not conflict

                              with the PBNDS does not contradict the stated fact. In

                              further support of the undisputed fact, the 2011 Contract GEO

                              cites provides that “[i]n cases where other standards conflict

                              with DHS/ICE policy or standards, DHS/ICE policy and

                              standards prevail.” Plaintiffs’ Ex. B, ECF No. 262-2

                              (GEO_MEN00019657). GEO’s cited testimony does not

                              support the statement that “an individualized inquiry is

                              necessary” in the case of a conflict.

               29.   If there is a discrepancy between GEO’s policy or practice and the

  PBNDS, the PBNDS control. Ex. P (Ceja 30(b)(6) Dep. 90:10-16); Ex. F (Ragsdale

  30(b)(6) Dep. 66:20-67:1)

                              GEO’s response: Disputed. Within the PBNDS certain ACA

                              standards are incorporated, thus if a conflict arises, an

                              individualized inquiry is necessary to identify which of the

                              two standards controls. ECF 261-4 (Ragsdale 30(b)(6) 72-74).

                              Plaintiffs’ reply: GEO’s response does not address the

                              substance of the stated fact, which concerns conflicts between

                              GEO policies and the PBNDS, not conflicts within the

                              PBNDS or between the PBNDS and incorporated ACA

                              standards. GEO’s cited testimony does not support the


                                              21
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 28 of
                                     116




                            statement that “an individualized inquiry is necessary” in the

                            case of the latter type of conflict.

               30.   The Contract between ICE and GEO provides that “[i]n cases where

  other standards conflict with DHS/ICE policy or standards, DHS/ICE policy and

  standards prevail.” Ex. B (GEO_MEN 00019657 (2011 Contract)); Ex. C (GEO-MEN

  00059644 (2006 Contract)); Ex. D (GEO_MEN 00059759 (2003 Contract))

                            GEO’s response: GEO does not dispute that the quoted

                            language appears in the 2011 GEO/ICE contract, but clarifies

                            that the PBNDS are not the only DHS/ICE standards that

                            apply to the facility.

                            Plaintiffs’ reply: GEO’s response admits the substance of the

                            stated fact.

        C.     The PBNDS and Incorporated ACA Standards Contain Housekeeping
               and Voluntary Work Program Requirements.

               31.   In the “Environmental Health and Safety” section, under the heading

  “General Housekeeping,” the PBNDS state:

        The facility administrator shall ensure that staff and detainees maintain a
        high standard of facility sanitation and general cleanliness. When possible,
        the use of non-toxic cleaning supplies is recommended.

               a.    All horizontal surfaces shall be dampdusted daily with an
                     approved germicidal solution used according to the
                     manufacturer’s directions.
               b.    Windows, window frames, and windowsills shall be cleaned
                     on a weekly schedule.
               c.    Furniture and fixtures shall be cleaned daily.
               d.    Floors shall be mopped daily and when soiled, using the
                     double-bucket mopping technique and with a hospital


                                             22
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 29 of
                                     116




                      disinfectant-detergent solution mixed according to the
                      manufacturer’s directions.
               e.     A clean mop head shall be used each time the floors are
                      mopped.
               f.     Waste containers shall weigh less than 50 lbs., be non-porous
                      and lined with plastic bags; the liner shall be changed daily.
               g.     Waste containers shall be washed weekly at a minimum, or as
                      needed when they become soiled.
               h.     Cubicle curtains shall be laundered monthly or during
                      terminal cleaning following treatment of an infectious patient.

  Ex. L (GEO-MEN 00064042 (2011 PBNDS)); see also Ex. M (GEO-MEN 00062934-35

  (2008 PBNDS)); Ex. N (GEO-MEN 00063790 (INS Detention Standard))

                     i.         GEO’s response: Undisputed.

               32.        The Environmental Health and Safety section of the PBNDS

  references certain sections of the American Correctional Association (“ACA”) Standards

  for Adult Local Detention Facilities. See, e.g., Ex. L (GEO-MEN 00064041 (2011

  PBNDS)); Ex. M (GEO-MEN 00062933 (2008 PBNDS)); Ex. N (GEO-MEN 00063797

  (INS Detention Standard))

                                GEO’s response: Disputed. The standards mentioned are not

                                simply referenced, but also incorporated into the standards.

                                ECF 261-4 (Ragsdale 30(b)(6) 72-74).

                                Plaintiffs’ reply: GEO’s response admits the substance of the

                                stated fact. Plaintiffs do not dispute that the reference to the

                                ACA standards operates to incorporate the specified sections

                                into the PBNDS.




                                                 23
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 30 of
                                     116




               33.    ACA Standard 4-ALDF-1A-04 requires that: “The facility is clean

  and in good repair. A housekeeping and maintenance plan addresses all facility areas and

  provides for daily housekeeping and regular maintenance.” Ex. Q (ALDF-1A-04); Ex. R

  (A. Martin 30(b)(6) Dep. 16:11-17:23)

                             GEO’s response: Undisputed.

               34.    ACA Standard 4-ALDF-1A-01 requires regular sanitation

  inspections of detention facilities. Ex. Q (ALDF-1A-01); Ex. R (A. Martin 30(b)(6) Dep.

  18:8-19:4)

                             GEO’s response: Disputed. Standard 4-ALDF-1A-01

                             requires “A housekeeping and maintenance plan addresses all

                             facility areas and provides for daily housekeeping and regular

                             maintenance by assigning specific duties and responsibilities

                             to staff and inmates.” ECF 261-13, 10. It further provides that

                             there must be a written policy and procedure which describes

                             detainee responsibilities.

                             Plaintiffs’ reply: The language GEO quotes in its response

                             does not appear in Standard 4-ALDF-1A-01 or at the cited

                             docket number. Standard 4-ALDF-1A-01 reads in full:

                             “(MANDATORY) The facility complies with all applicable

                             laws and regulations of the governing jurisdiction, and there

                             is documentation by an independent, outside source that any




                                             24
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 31 of
                                     116




                              past deficiencies noted in annual inspections have been

                              corrected. The following inspections are implemented:

                                  • weekly sanitation inspections of all facility areas by a

                                     qualified departmental staff member

                                  • comprehensive and thorough monthly inspections by a

                                     safety/sanitation specialist

                                  • at least annual inspections by federal, state, and/or

                                     local sanitation and health officials or other qualified

                                     person(s).”

                              Plaintiffs’ Ex. Q, ECF No. ECF 261-13 (4-ALDF-1A-01).

                35.    The Voluntary Work Program (“VWP”) section of the PBNDS

  provides that detainees “shall be provided the opportunity to participate in a voluntary

  work program.” Ex. L (GEO-MEN 00064345 (2011 PBNDS))

                              GEO’s response: Undisputed.

                36.    The VWP section of the PBNDS states: “Work assignments are

  voluntary; however, all detainees are responsible for personal housekeeping. Detainees

  are required to maintain their immediate living areas in a neat and orderly manner by: 1.

  making their beds daily; 2. stacking loose papers; 3. keeping the floor free of debris and

  dividers free of clutter; and 4. refraining from hanging/draping clothing, pictures,

  keepsakes, or other objects from beds, overhead lighting fixtures or other furniture.” Ex.

  L (GEO-MEN 00064345 (2011 PBNDS); Ex. R (A. Martin 30(b)(6) Dep. 25:25-26:24);




                                               25
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 32 of
                                     116




  see also Ex. M (GEO-MEN 00063294-95 (2008 PBNDS); Ex. N (GEO-MEN 00063672

  (INS Detention Standard))

                              GEO’s response: Undisputed that the quoted text appears in

                              the 2011 PBNDS.

               37.    The Voluntary Work Program section of the 2011 PBNDS requires

  that detainees in that program be paid “at least $1.00 (USD) per day.” Ex. L (GEO-MEN

  00064347 (2011 PBNDS))

                              GEO’s response: Disputed. Only the 2011 PBNDS contain

                              the quoted text. All prior versions provided that compensation

                              was exactly $1.00 per day. ECF 261-10, 5 (2000 NDS); ECF

                              261-9, 63 (2008 PBNDS).

                              Plaintiffs’ reply: GEO’s response admits the substance of the

                              fact.

               38.    The Voluntary Work Program section of the PBNDS references

  certain sections of the ACA Standards. Ex. L (GEO-MEN 00064345 (2011 PBNDS));

  Ex. M (GEO-MEN 00063294 (2008 PBNDS)); Ex. N (GEO-MEN 00063677 (INS

  Detention Standard))

                              GEO’s response: Undisputed.

               39.    ACA Standard 4-ALDF-5C-08 requires that: “Pretrial and

  unsentenced inmates are not required to work except to do personal housekeeping and to

  clean their housing area. Inmates are allowed to volunteer for work assignments.” Ex. S

  (4-ALDF-5C-08)


                                              26
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 33 of
                                     116




                             GEO’s response: Undisputed.

        D.     GEO’s Housekeeping Unit Sanitation Policy Is Not Required or
               Administered by ICE.

               40.    GEO’s Aurora Facility-level policies are developed by local GEO

  employees. Ex. O (K. Martin Dep. 51:22-25)

                             GEO’s response: Disputed. All AIPC polices are developed

                             by both GEO and ICE and ultimately approved of and signed

                             off on by ICE. ECF 261-4 (Ragsdale 30(b)(6) 39:3-6; A63:6-

                             8; 65:7-25; 66:1-10).

                             Plaintiffs’ reply: GEO’s response is incorrect and

                             unsupported by the evidence it cites. GEO provides no

                             evidence for the contention that all Aurora Facility polices are

                             developed by both GEO and ICE. To the contrary, in the

                             deposition testimony GEO cites, 8 Mr. Ragsdale testifies that

                             “the facilities develop policies” and the ICE Contracting

                             Officer’s Technical Representative (“COTR”) “review[s] and

                             clear[s]” those policies. GEO Ex. Q, ECF No. 271-11

                             (Ragsdale 30(b)(6) Dep. at 39:3-6). Plaintiffs’ Undisputed

                             Fact No. 43, which GEO does not dispute, identifies the

                             COTR’s role.



  8
         GEO cites to the docket number for Plaintiffs’ Ex. F (ECF No. 261-4), but the
  referenced pages appear to pertain to GEO’s Ex. Q (ECF No. 271-11).

                                             27
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 34 of
                                     116




               41.     These policies are reviewed and amended by local GEO employees

  at Aurora on an annual basis. Ex. O (K. Martin Dep. 64:17-23); Ex. P (Ceja 30(b)(6)

  Dep. 33:22-34:1)

                             GEO’s response: Disputed. All AIPC polices are amended

                             by both GEO and ICE and ultimately approved of and signed

                             off on by ICE. ECF 261-4 (Ragsdale 30(b)(6) 39:3-6; 63:6-8;

                             65:7-25; 66:1-10).

                     ii.     Plaintiffs’ reply: GEO’s response is misleading and

                             unsupported by the evidence it cites. GEO attempts to

                             conflate GEO’s annual policy review and the COTR’s

                             “review[] and clear[ance]” of local Aurora policies. GEO Ex.

                             Q, ECF No. 271-11 (Ragsdale 30(b)(6) Dep. 39:3-6). The

                             cited testimony does not show that the COTR participates in

                             the ongoing review or amendment of GEO policies.

                             Plaintiffs’ Undisputed Fact No. 43, which GEO does not

                             dispute, identifies the COTR’s role.

               42.     The annual policy review is conducted by the Aurora Facility’s

  Policy Review Committee, which is made up of local Aurora GEO staff. Ex. A (A.

  Martin Dep. 70:20-25); Ex. P (Ceja 30(b)(6) Dep. 34:2-7)

                             GEO’s response: Disputed. All AIPC polices are reviewed

                             by both GEO and ICE and ultimately approved of and signed




                                             28
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 35 of
                                     116




                              off on by ICE. ECF 261-4 (Ragsdale 30(b)(6) 39:3-6; 63:6-8;

                              65:7-25; 66:1-10).

                      ii.     Plaintiffs’ reply: GEO’s response is misleading and not

                              supported by the evidence it cites. GEO attempts to conflate

                              GEO employees’ annual policy review and the COTR’s

                              “review[] and clear[ance]” of local Aurora policies. GEO Ex.

                              Q, ECF No. 271-11 (Ragsdale 30(b)(6) Dep. 39:3-6). GEO

                              provides no evidence that the COTR participates in the

                              ongoing amendment of GEO policies. Plaintiffs’ Undisputed

                              Fact No. 43, which GEO does not dispute, identifies the

                              COTR’s role.

                43.     Each policy is also reviewed and approved by an on-site ICE official

  called the Contracting Officer’s Technical Representative (“COTR”). Ex. T (Nelson

  Dep. 150:22-151:2)

                              GEO’s response: Undisputed

                44.     GEO’s Policy Number 12.1.4 – AUR, titled “Sanitation Procedures,”

  is intended to “provide staff and detainees with a clean sanitary living environment

  consistent with all applicable codes, standards and sound detention practices.” Ex. U

  (GEO_MEN 00038687 (2004); GEO_MEN 00038653 (2004-05); GEO_MEN 00038676

  (2005-06); GEO_MEN 00038628 (2006-07); GEO_MEN 00038665 (2007-08);

  GEO_MEN 00038632 (2008-09) GEO_MEN 00038613 (2009-10); GEO_MEN




                                              29
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 36 of
                                     116




  00038625 (2010); GEO_MEN 00007203 (2010-11); GEO_MEN 00038649 (2011-12);

  GEO-MEN 00099980 (2012-13); GEO-MEN 00088208 (2013-14))

                               GEO’s response: Undisputed that the quoted text appears in

                               the documents as quoted.

                45.    GEO’s Sanitation Procedures document requires that “[e]ach

  detainee will be responsible for the cleanliness of his or her cell or living area, including

  walls, floors, sink, toilet, windows, and other property within the cell, room, or living

  areas.” Id.

                               GEO’s response: Undisputed that the quoted text appears in

                               the documents as quoted.

                46.    GEO’s Sanitation Procedures do not specify which aspects of

  cleaning are the responsibility of HUSP workers and which are the responsibility of VWP

  workers. See generally Ex. U ((GEO_MEN 00038687-98 (2004); GEO_MEN

  00038653-64 (2004-05); GEO_MEN 0003967676-86 (2005-06); GEO_MEN 00038628-

  31 (2006-07); GEO_MEN 00038665-75 (2007-08); GEO_MEN 00038632-39 (2008-09)

  GEO_MEN 00038613-15 (2009-10); GEO_MEN 00038625-27 (2010); GEO_MEN

  00007203-06 (2010-11); GEO_MEN 00038649-52 (2011-12); GEO-MEN 00099980-83

  (2012-13); GEO-MEN 00088208-11 (2013-14))

                               GEO’s response: Undisputed that the Sanitation Procedures

                               do not specify which aspects of cleaning are assigned to VWP

                               workers and which are the responsibility of detainees as part

                               of cleaning their living area. GEO disputes that there is a


                                                30
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 37 of
                                     116




                            policy termed the “HUSP.” Ragsdale 30(b)(6) 16:1-8 (Mr.

                            Ragsdale had never heard of the ‘HUSP’ before this lawsuit.).

                            Plaintiffs’ reply: GEO’s response does not dispute the

                            substance of the stated fact. That Mr. Ragsdale, an executive

                            vice president who began working for the company in 2017,

                            has never heard of the HUSP in one location (where it was in

                            effect from, as relevant here, 2004-2014) does not

                            demonstrate that no such policy existed. GEO’s own 30(b)(6)

                            designee accepted the use of the term and testified about it

                            extensively as one of the topics on which she was officially

                            designated. Reply Ex. 5 (Ceja 30(b)(6) Dep. 24:5-13).

               47.   In addition to the sanitation procedures described in Policy Number

  12.1.4 – AUR, GEO requires detainees to perform a general cleanup after each meal. Ex.

  P (Ceja 30(b)(6) Dep. 37:5-9); Ex. O (K. Martin Dep. 142:24-143:1)

                            GEO’s response: Disputed. GEO disputes that detainees are

                            “required” to clean. Rather, most individuals volunteered to

                            clean up after each meal, while a select few would be

                            identified each day to clean and could choose not to

                            participate if they wished. Ex. J Kevin Martin Dep. 143-145.

                            Plaintiffs’ reply: GEO’s response mischaracterizes the cited

                            testimony, which does not support the contention that “most




                                            31
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 38 of
                                     116




                              individuals volunteered to clean up” and does not state that

                              detainees “could choose not to participate.” 9

                48.    During a general cleanup, GEO requires detainees “clean up the

  tables, wipe down the tables, and sweep and mop the floors.” Ex. P (Ceja 30(b)(6) Dep.

  36:24-37:9)

                              GEO’s response: Disputed. Detainees could participate in

                              any of the items listed, but would likely not do each task in a

                              day as the cleanup would take less than five minutes ager

                              each meal. Ex. J Kevin Martin Dep. 143:3-8

                              Plaintiffs’ reply: GEO’s response mischaracterizes the

                              testimony of its own 30(b)(6) designee, Dawn Ceja, who

                              admitted that the specified tasks were mandatory for all

                              detainees at Aurora. Nothing in Ms. Ceja’s testimony or the

                              cited testimony of Kevin Martin suggests that such

                              participation was optional, as suggested in GEO’s response.

                              Nor does the cited testimony of Kevin Martin support GEO’s

                              speculation that “Detainees . . . would likely not do each task

                              in a day”: Martin testified only that these job duties took 5 to

                              10 minutes. Moreover, it is not clear that Martin is competent



  9
         Page 145 of Mr. Martin’s deposition does not appear in Plaintiffs’ Exhibit J,
  although GEO’s citation indicates that it does. For clarity, Plaintiffs have filed that page
  at Reply Ex. 7.

                                               32
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 39 of
                                     116




                             to testify to the duration of these tasks, because he went on to

                             concede that he did not actually observe such meal cleanup in

                             the ordinary course of his job duties, but “may have”

                             observed the meal service that preceded cleanup in the course

                             of conducting or facilitating audits. Plaintiffs’ Ex. O, ECF

                             No. 261-11 (K. Martin Dep. 143:12-22).

               49.    GEO also tells detainees that they have a “common obligation to

  clean . . . the communal areas,” including the dayroom and bathrooms, on a rotating

  basis. Ex. F (Ragsdale 30(b)(6) Dep. 16:14-18)

                             GEO’s response: Disputed. GEO disputes that the excerpted

                             text is complete, as the entire quote from Mr. Ragsdale was as

                             follows: “That folks will clean their immediate living area,

                             meaning making their bed, dealing with their own personal

                             property in their immediate living area. And they also share

                             sort of a common obligation to clean, you know, where the

                             microwave is, where the, you know, game boards are, video

                             games, to keep things in place in a reasonable cleanliness; the

                             bathroom, you know, the areas, the communal areas is the

                             word I'm looking for.” ECF 261-4, 6 (Ragsdale 30(b)(6) Dep.

                             16:14-18).

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact.


                                             33
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 40 of
                                     116




             50.   The general cleanup is not listed among the facility’s sanitation

  procedures. See generally Ex. U ((GEO_MEN 00038687-98 (2004); GEO_MEN

  00038653-64 (2004-05); GEO_MEN 0003967676-86 (2005-06); GEO_MEN 00038628-

  31 (2006-07); GEO_MEN 00038665-75 (2007-08); GEO_MEN 00038632-39 (2008-09)

  GEO_MEN 00038613-15 (2009-10); GEO_MEN 00038625-27 (2010); GEO_MEN

  00007203-06 (2010-11); GEO_MEN 00038649-52 (2011-12); GEO-MEN 00099980-83

  (2012-13); GEO-MEN 00088208-11 (2013-14))

                          GEO’s response: Disputed. The sanitation procedures

                          require detainees to engage in a general cleanup of their

                          facilities under “Detainee Sanitation Responsibilities” stating

                          that detainees are responsible for keeping clean their living

                          areas, which includes their shared dining tables and floors.

                          ECF 262-8.

                          Plaintiffs’ reply: GEO’s response mischaracterizes the cited

                          procedures. The policy GEO cites makes no mention of a

                          general cleanup and states only that detainees are

                          “responsible for the cleanliness of his or her cell or living

                          area, including walls, floors, sink, toilet, windows, and other

                          property within the cell, room, or living area.” It does not

                          define “cell, room, or living area” to include communal

                          spaces such as shared dining tables and floors. See Plaintiffs’

                          Ex. U, ECF No. 262-8 (GEO_MEN 00038688 (2004);


                                           34
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 41 of
                                     116




                            GEO_MEN 00038654 (2004-05); GEO_MEN 0003967677

                            (2005-06); GEO_MEN 00038629 (2006-07); GEO_MEN

                            00038666 (2007-08); GEO_MEN 00038632 (2008-09)

                            GEO_MEN 00038613 (2009-10); GEO_MEN 00038625

                            (2010); GEO_MEN 00007203 (2010-11); GEO_MEN

                            00038649 (2011-12); GEO-MEN 00099980 (2012-13); GEO-

                            MEN 00088208 (2013-14)).

               51.    The post-meal cleanup of tables, floors, and other communal areas

  that GEO requires is called the Housing Unit Sanitation Policy, or HUSP. Ex. F

  (Ragsdale 30(b)(6) Dep. 15:24-16:25); Ex. P (Ceja 30(b)(6) Dep. 84:3-14); Ex. R (A.

  Martin 30(b)(6) Dep. 11:4-19)

                            GEO’s response: Disputed. The general clean-up is not

                            referred to as the “HUSP” internally by GEO, as it was a

                            construct created by Plaintiffs’ counsel. ECF 261-4, 6

                            (Ragsdale 30(b)(6) 16:1-8) (Mr. Ragsdale had never heard of

                            the ‘HUSP’ before this lawsuit.).

                            Plaintiffs’ reply: That Mr. Ragsdale, an executive vice

                            president who began working for the company in 2017, has

                            never heard of the HUSP prior to this lawsuit does not

                            demonstrate that such terminology is not used at the facility

                            level or in other components of the company. GEO’s own

                            30(b)(6) designee accepted the use of the term and testified


                                            35
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 42 of
                                     116




                            about it extensively as one of the topics on which she was

                            officially designated. Reply Ex. 5 (Ceja 30(b)(6) Dep. 24:5-

                            13).

               52.   GEO never verified with ICE whether communal areas are part of

  the “living area” described in the PBNDS. Ex. A (A. Martin Dep. 196:23-198:6)

                            GEO’s response: Disputed. All GEO policies are approved

                            by ICE. Ragsdale 30(b)(6) 39:3-6. The sanitation procedures

                            are no different and were signed off on by ICE. Ex. Q.

                            Plaintiffs’ reply: GEO provides no evidence that contradicts

                            Plaintiffs’ Undisputed Fact. The sanitation procedures that

                            GEO references do not specify that communal areas are part

                            of the “cell, room, or living area,” and GEO cites no evidence

                            contradicting the testimony of its Vice President Amber

                            Martin, who was responsible for GEO’s policy and procedure

                            committee, see Reply Ex. 6 (A. Martin Dep. 34:13-22), that

                            GEO “never specifically sought to clarify [the definition of

                            ‘common living area’] because I thought it was clear through

                            the review of the policy.” Plaintiffs’ Ex. A, ECF No. 261-2

                            (A. Martin Dep. 196:23-198:6); see also Plaintiffs’ Reply re

                            Undisputed Fact No. 50. In fact, a 2017 report by the

                            Department of Homeland Security’s Office of Inspector

                            General concluded that requiring detainees to clean common


                                            36
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 43 of
                                     116




                            areas violated the PBNDS because common areas are distinct

                            from detainees’ “immediate living area.” Reply Ex. 17 at p. 6

                            (Theo Lacy OIG report).

               53.    Detainees do not receive payment for their work under the HUSP.

  Ex. P (Ceja 30(b)(6) Dep. 84:8-24)

                            GEO’s response: Disputed. Detainees are not paid for the

                            five minutes or so that they spend cleaning up after each meal

                            unless they are a detainee trustee cleaning as part of their

                            shift. Ex. J, Kevin Martin Dep. 143-146.

                            Plaintiffs’ reply: GEO’s response admits the substance of the

                            stated fact. Plaintiffs do not concede GEO’s added

                            commentary that such tasks took “five minutes or so,”

                            because Kevin Martin, whose testimony GEO cites, is not a

                            competent witness to that fact. Plaintiffs’ Ex. O, ECF No.

                            261-11 (K. Martin Dep. 143:12-22) (Mr. Martin concedes that

                            he did not actually observe meal cleanup in the ordinary

                            course of his job duties, but “may have” observed the meal

                            service that preceded cleanup in the course of conducting or

                            facilitating audits). Detainee trustees perform work under the

                            VWP, not the HUSP. Reply Ex. 7 (K. Martin Dep. 145:12-

                            15).




                                            37
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 44 of
                                     116




               54.     The HUSP is a “GEO policy, created by GEO.” Ex K (Ely Decl. ¶

  22); Ex. P (Ceja 30(b)(6) Dep. 27:6-28:1)

                             GEO’s response: Disputed. GEO drafted the sanitation

                             procedures policy in connection with ICE. (Ragsdale 30(b)(6)

                             39:3-6; 63:6-8; 65:7-25; 66:1-10). Ex. Q.

                     ii.     Plaintiffs’ reply: GEO’s response conflates the sanitation

                             procedures policy and the HUSP. The HUSP is a policy that

                             requires detainees to perform cleaning tasks beyond the scope

                             of the cleaning laid out in GEO’s sanitation procedures

                             policy. See Undisputed Fact Nos. 47-51.

                             Furthermore, as discussed in greater detail in Plaintiffs’ Reply

                             re Undisputed Fact Nos. 40-42, GEO has provided no

                             evidence to support its contention that any of its policies were

                             drafted “in connection with ICE.” The cited testimony of

                             Daniel Ragsdale does not support this contention, as it

                             describes only ICE approval of GEO policies.

               55.     The HUSP is not created by ICE. Ex. K (Ely Decl. ¶ 22.)

                             GEO’s response: Disputed. GEO drafted the sanitation

                             procedures policy cooperatively with ICE, following all

                             requirements and direction in the Contract, ACA Standards,

                             and ICE directives. (Ragsdale 30(b)(6) 39:3-6; 63:6-8; 65:7-

                             25; 66:1-10). Ex. Q.


                                              38
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 45 of
                                     116




                         Plaintiffs’ reply: GEO’s response conflates the sanitation

                         procedures policy and the HUSP. The HUSP is a policy that

                         requires detainees to perform cleaning tasks beyond the scope

                         of the cleaning laid out in GEO’s sanitation procedures

                         policy. See Undisputed Fact Nos. 47-51.

                         Furthermore, as discussed in greater detail in Plaintiffs’ Reply

                         re Undisputed Fact Nos. 40-42, GEO has provided no

                         evidence to support its contention that any of its policies were

                         drafted “in connection with ICE.” The cited testimony of

                         Daniel Ragsdale does not support this contention, as it

                         describes only ICE approval of GEO policies.

             56.   The HUSP is not required by the Contract. Id.

                         GEO’s response: Disputed. The contract requires

                         performance with the ACA standards, which in turn require

                         GEO to develop a housekeeping plan. ECF 262-2

                         (GEOMenocal_00019656); ECF 261-13 (ACA Standard 4-

                         ALDF-1A-01).

                         Plaintiffs’ reply: GEO’s response does not address the

                         substance of the fact, which is that the HUSP – the specific

                         policy that GEO developed – is not required by the Contract.

                         Plaintiffs do not dispute that GEO is required to develop a




                                         39
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 46 of
                                     116




                         housekeeping plan, but this fact is immaterial to Plaintiffs’

                         claims.

             57.   ICE did not draft or negotiate the HUSP. Id.

                         GEO’s response: Disputed. GEO drafted the sanitation

                         procedures policy cooperatively with ICE, following all

                         requirements and direction in the Contract, ACA Standards,

                         and ICE directives. ECF 261-4 (Ragsdale 30(b)(6) 39:3-6;

                         63:6-8; 65:7-25; 66:1-10). Ex. Q.

                         Plaintiffs’ reply: GEO’s response conflates the sanitation

                         procedures policy and the HUSP. The HUSP is a policy that

                         requires detainees to perform cleaning tasks beyond the scope

                         of the cleaning laid out in GEO’s sanitation procedures

                         policy. See Undisputed Fact Nos. 47-51

                         Furthermore, as discussed in greater detail in Plaintiffs’ Reply

                         re Undisputed Fact Nos. 40-42, GEO has provided no

                         evidence to support its contention that any of its policies were

                         drafted “in connection with ICE.” The cited testimony of

                         Daniel Ragsdale does not support this contention, as it

                         describes only ICE approval of GEO policies.




                                         40
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 47 of
                                     116




         E.    GEO Tells Detainees That They Are Required to Clean Dorm
               Common Areas.

               58.    GEO’s local detainee handbook for the Aurora facility sets out rules

  for detainees’ conduct and privileges within the Aurora facility. Ex. P (Ceja 30(b)(6)

  Dep. 29:19-24; 32:23-37:13); Ex. V (GEO_MEN 00040731-75 (Local Detainee

  Handbook (2002 version))); Ex. W (PL000029-55 (Local Detainee Handbook (2013

  version)))

                             GEO’s response: Disputed. GEO does not dispute that the

                             detainee handbook sets forth standards for detainee conduct

                             and privileges, but does dispute this fact to the extent that it

                             purports to be the exclusive authority on detainee conduct. In

                             connection with the ICE National Handbook and the PBNDS,

                             the detainee handbook sets out rules for detainees’ conduct

                             within the AIPC. Ex. E (2005 Handbook); (GEO_MEN

                             00054151-222); Ex. F (2007 Handbook); Ex. G (2008

                             Handbook); Ex. H (2010 Handbook); Ex. I (2011 Handbook);

                             ECF 261-17 (October 2013 Handbook).

                             Plaintiffs’ reply: GEO admits the substance of the stated

                             fact. Its purported “dispute” consists of a mischaracterization

                             of the stated fact.

               59.    The Aurora Detainee Handbook has been in effect since at least

  1995. Ex. P (Ceja 30(b)(6) Dep. 33:22-34:1)



                                              41
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 48 of
                                     116




                              GEO’s response: Disputed. GEO does not dispute that there

                              have been handbooks in place since approximately 1995, but

                              disputes that there has been a single handbook that has

                              governed detainee conduct for the entire time period.

                              Plaintiffs’ reply: Plaintiffs agree with GEO’s

                              characterization, which is not substantively different from the

                              stated fact.

                60.    The Aurora Detainee Handbook is issued to all detainees entering

  Aurora. Ex. P (Ceja 30(b)(6) Dep. 29:21-24)

                              GEO’s response: Undisputed.

                61.    The Aurora Detainee Handbook communicates the rules and policies

  of the Aurora Facility to detainees. Ex. P (Ceja 30(b)(6) Dep. 29:19-24)

                              GEO’s response: Undisputed.

                62.    Like the PBNDS, GEO’s Aurora Detainee Handbook states that

  detainees are “required to keep [their] personal living area clean and sanitary.” Ex. V

  (GEO_MEN 00040757 (Local Detainee Handbook (2002 version))); Ex. W (PL000046

  (Local Detainee Handbook (2013 version)))

                              GEO’s response: Undisputed.

                63.    The Aurora Detainee Handbook defines “personal living area” as 1.

  the detainee’s “bunk and immediate floor area around and under [the] bunk,” 2. the

  detainee’s locker, and 3. the detainee’s personal items. Id.




                                              42
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 49 of
                                     116




                         GEO’s response: Disputed. GEO disputes that the handbook

                         cited by Plaintiffs in support of their motion for summary

                         judgment is applicable to the present case. The handbook

                         cited by Plaintiffs as “Exhibit V” is from February 25, 2002,

                         over two years before the class period and during a period

                         wherein different regulations applied. ECF 262-9 at 46

                         (GEO_MEN 00040734). Therefore, any quoted text therein

                         is inapplicable to the present case and GEO disputes that it

                         appears in the “Aurora Detainee Handbook” as it relates to

                         this case.

                         The applicable detainee handbooks for the class period are

                         attached with GEO’s Opposition as follows: Ex. E (2005

                         Handbook); (GEO_MEN 00054151-222); Ex. F (2007

                         Handbook); Ex. G (2008 Handbook); Ex. H (2010

                         Handbook); Ex. I (2011 Handbook); ECF 261-17 (October

                         2013 Handbook)

                         Plaintiffs’ reply: The language quoted in Plaintiffs’

                         Undisputed Fact appears in identical form in every handbook

                         cited by GEO, which GEO concedes cover the class period.

                         See GEO Ex. E, ECF No. 273-1 (GEO_MEN 00054887

                         (Local Detainee Handbook (2005 version))); GEO Ex. F,

                         ECF No. 273-2 (GEO_MEN 00054197 (Local Detainee


                                         43
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 50 of
                                     116




                              Handbook (2007 version))); GEO Ex. G, ECF No. 273-3

                              (GEO_MEN 00054240 (Local Detainee Handbook (2008

                              version))); GEO Ex. H, ECF No. 273-4 (GEO_MEN

                              00054267 (Local Detainee Handbook (2010 version))); GEO

                              Ex. I, ECF No. 273-5 (GEO-MEN 00056798 (Local Detainee

                              Handbook (2011 version))); see also Undisputed Fact No. 63

                              (citing Local Detainee Handbooks (2002 and 2013 versions)).

                              GEO does not substantively dispute this fact.

                64.    The HUSP in GEO’s Aurora Detainee Handbook also provides:

  “Each and every detainee must participate in the facility’s sanitation program. A list of

  detainees is developed each day by staff and is posted [daily] for viewing. During a

  general cleanup all detainees must participate. The assigned Housing Unit [or Dorm]

  Officer will be responsible for assuring this general cleanup is done on a regular basis.”

  Ex. V (GEO_MEN 00040758 (Local Detainee Handbook (2002 version) (under heading

  “Dormitory Sanitation”))); Ex. W (PL000047 (Local Detainee Handbook (2013 version)

  (under heading “Housing Unit Sanitation”))); see also Ex. X (GEO_MEN 00052387

  (Detainee Orientation Video) at 2)

                              GEO’s response: Disputed. GEO disputes that the handbook

                              cited by Plaintiffs as “Exhibit V,” from February 25, 2002 is

                              applicable to the present case. The handbook is from over two

                              years before the class period and during a period wherein

                              different regulations applied. ECF 262-9 at 46 (GEO_MEN


                                              44
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 51 of
                                     116




                         00040734). Therefore, any quoted text therein is inapplicable

                         to the present case and GEO disputes that it appears in the

                         “Aurora Detainee Handbook” as it relates to this case.

                         The applicable detainee handbooks for the class period are

                         attached with GEO’s Opposition as follows: Ex. E (2005

                         Handbook); (GEO_MEN 00054151-222); Ex. F (2007

                         Handbook); Ex. G (2008 Handbook); Ex. H (2010

                         Handbook); Ex. I (2011 Handbook); ECF 261-17 (October

                         2013 Handbook).

                         GEO does not dispute that the 2013 Detainee Handbook

                         contains the following quoted text: “Each and every detainee

                         must participate in the facility’s sanitation program. A list of

                         detainees is developed each day by staff and is posted daily

                         for viewing. During a general cleanup all detainees must

                         participate. The assigned Housing Unit Officer will be

                         responsible for assuring this general cleanup is done on

                         a regular basis.” ECF 261-17, 20.

                 ii.     Plaintiffs’ reply: The language quoted in Plaintiffs’

                         Undisputed Fact appears in nearly identical form in every

                         handbook cited by GEO, with minor variations denoted in

                         brackets. See GEO Ex. E, ECF No. 273-1 (GEO_MEN

                         00054887 (Local Detainee Handbook (2005 version))); GEO


                                         45
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 52 of
                                     116




                             Ex. F, ECF No. 273-2 (GEO_MEN 00054198 (Local

                             Detainee Handbook (2007 version))); GEO Ex. G, ECF No.

                             273-3 (GEO_MEN 00054240 (Local Detainee Handbook

                             (2008 version))); GEO Ex. H, ECF No. 273-4 (GEO_MEN

                             00054268 (Local Detainee Handbook (2010 version))); GEO

                             Ex. I, ECF No. 273-5 (GEO-MEN 00056798 (Local Detainee

                             Handbook (2011 version))); see also Undisputed Fact No. 63

                             (citing Local Detainee Handbooks (2002 and 2013 versions)).

                             GEO concedes these handbooks cover the class period. GEO

                             does not substantively dispute this fact.

                65.   The Aurora Detainee Handbook states “[a]ll detainees in a housing

  unit [or dorm] are required to keep clean and sanitary all commonly accessible areas of

  the housing unit [or dorm], including walls, floors, windows, windows ledges, showers,

  sinks, toilets, tables, and chairs.” Ex. V (GEO_MEN 00040759 (Local Detainee

  Handbook (2002 version))); Ex. W (PL000047 (Local Detainee Handbook (2013

  version))).

                             GEO’s response: Disputed. GEO disputes that the handbook

                             cited by Plaintiffs in support of their motion for summary

                             judgment is applicable to the present case. The handbook

                             cited by Plaintiffs as “Exhibit V” is from February 25, 2002,

                             over two years before the class period and during a period

                             wherein different regulations applied. ECF 262-9 at 46


                                             46
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 53 of
                                     116




                         (GEO_MEN 00040734). Therefore, any quoted text therein is

                         inapplicable to the present case and GEO disputes that it

                         appears in the “Aurora Detainee Handbook” as it relates to

                         this case.

                         The applicable detainee handbooks for the class period are

                         attached with GEO’s Opposition as follows: Ex. E (2005

                         Handbook); (GEO_MEN 00054151-222); Ex. F (2007

                         Handbook); Ex. G (2008 Handbook); Ex. H (2010

                         Handbook); Ex. I (2011 Handbook); ECF 261-17 (October

                         2013 Handbook)

                         Disputed. GEO does not dispute that the 2013 Detainee

                         Handbook contains the following quoted text: “All detainees

                         in a housing unit are required to keep clean and sanitary all

                         commonly accessible areas of the housing unit, including

                         walls, floors, windows, windows ledges, showers, sinks,

                         toilets, tables, and chairs . . . . If detainee feels that everyone

                         is not doing their fair share, the detainee should inform the

                         housing unit office of the problem. Action will be taken to

                         resolve this problem.” ECF 261-17, 20.

                         Plaintiffs’ reply: The language quoted in Plaintiffs’

                         Undisputed Fact appears in nearly identical form in every

                         handbook cited by GEO, with minor variations denoted in


                                          47
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 54 of
                                     116




                              brackets. See GEO Ex. E, ECF No. 273-1 (GEO_MEN

                              00054887 (Local Detainee Handbook (2005 version))); GEO

                              Ex. F, ECF No. 273-2 (GEO_MEN 00054199 (Local

                              Detainee Handbook (2007 version))); GEO Ex. G, ECF No.

                              273-3 (GEO_MEN 00054240 (Local Detainee Handbook

                              (2008 version))); GEO Ex. H, ECF No. 273-4 (GEO_MEN

                              00054268 (Local Detainee Handbook (2010 version))); GEO

                              Ex. I, ECF No. 273-5 (GEO-MEN 00056798 (Local Detainee

                              Handbook (2011 version))); see also Undisputed Fact No. 63

                              (citing Local Detainee Handbooks (2002 and 2013 versions)).

                              GEO concedes these handbooks cover the class period. GEO

                              does not substantively dispute this fact.

                66.    That section also states that “Detainees will take turns cleaning the

  [day space]” and the “day room area will be kept clean at all times.” Id.

                              GEO’s response: Disputed. GEO disputes that the handbook

                              cited by Plaintiffs as “Exhibit V,” from February 25, 2002 is

                              applicable to the present case. The handbook is from over two

                              years before the class period and during a period wherein

                              different regulations applied. ECF 262-9 at 46 (GEO_MEN

                              00040734). Therefore, any quoted text therein is inapplicable

                              to the present case and GEO disputes that it appears in the

                              “Aurora Detainee Handbook” as it relates to this case.


                                              48
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 55 of
                                     116




                         The applicable detainee handbooks for the class period are

                         attached with GEO’s Opposition as follows: Ex. E (2005

                         Handbook); (GEO_MEN 00054151-222); Ex. F (2007

                         Handbook); Ex. G (2008 Handbook); Ex. H (2010

                         Handbook); Ex. I (2011 Handbook); ECF 261-17 (October

                         2013 Handbook).

                         Plaintiffs’ reply: The language quoted in Plaintiffs’

                         Undisputed Fact appears in identical form in every handbook

                         cited by GEO, with minor variations denoted in brackets. See

                         GEO Ex. E, ECF No. 273-1 (GEO_MEN 00054887 (Local

                         Detainee Handbook (2005 version))); GEO Ex. F, ECF No.

                         273-2 (GEO_MEN 00054199 (Local Detainee Handbook

                         (2007 version))); GEO Ex. G, ECF No. 273-3 (GEO_MEN

                         00054240 (Local Detainee Handbook (2008 version))); GEO

                         Ex. H, ECF No. 273-4 (GEO_MEN 00054268 (Local

                         Detainee Handbook (2010 version))); GEO Ex. I, ECF No.

                         273-5 (GEO-MEN 00056798 (Local Detainee Handbook

                         (2011 version))); see also Undisputed Fact No. 63 (citing

                         Local Detainee Handbooks (2002 and 2013 versions)). GEO

                         concedes these handbooks cover the class period. GEO does

                         not substantively dispute this fact.




                                         49
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 56 of
                                     116




         F.     Solitary Confinement at Aurora.

                67.    GEO policy describes segregation as “[c]onfinement in a cell

  isolated from the general population.” Ex. Y (GEO-MEN 00037770 (Policy Number

  10.2.11 – AUR))

                              GEO’s response: Disputed. GEO does not dispute that the

                              quoted text appears in the document, but notes that the

                              document is signed by both GEO and ICE and is not properly

                              described merely as a “GEO policy.” ECF 262-11.

                              Plaintiffs’ reply: GEO admits the substance of the stated fact

                              and provides no contrary evidence. See also Plaintiffs’ Reply

                              re Undisputed Fact Nos. 40-42 (discussing the COTR’s role

                              in signing off on GEO policy).

                68.    Disciplinary and administrative segregation are both forms of

  segregation used at the Aurora Facility. Id.

                              GEO’s response: Undisputed.

                69.    According to ICE standards, administrative segregation should be

  used only when “restricted conditions of confinement are required [] to ensure the safety

  of detainees or others, the protection of property, or the security or good order of the

  facility.” Ex. L (GEO_MEN 00064171 (2011 PBNDS)); Ex. M (GEO-MEN 00063097

  (2008 PBNDS); see also Ex. N (GEO-MEN 00063863-64 (INS Standards))

                              GEO’s response: Disputed. GEO disputes that the out-of

                              context quote fully describes when administrative segregation


                                                 50
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 57 of
                                     116




                         is properly used. The PBNDS do not include the qualifiers

                         added by Plaintiffs that the listed reasons constitute an

                         exhaustive list of reasons why disciplinary segregation may

                         be used. In direct contrast, the PBNDS state under “Reasons

                         for Placement in Administrative Segregation” that a detainee

                         may be placed in administrative segregation, for among other

                         reasons, that the “detainee is awaiting an investigation or a

                         hearing for violation of facility rules.” ECF 261-8. The

                         PBNDS further explain that the exemplars provided are

                         nonexhaustive. Id.

                         Plaintiffs’ reply: GEO’s response concedes that the stated

                         fact describes permissible uses of administrative segregation;

                         Plaintiffs do not dispute that the text quoted by GEO

                         describes a specific application of those uses, but the text

                         goes on to show that it is an example of maintaining “the

                         security or good order of the facility,” as it states that

                         administrative segregation may be used when “[a] detainee is

                         awaiting a violation or a hearing for a violation of facility

                         rules. Pre-disciplinary hearing detention shall be ordered

                         only as necessary to prevent further violation of those rules or

                         to protect the security and orderly operation of the facility.”

                         Plaintiffs’ Ex. L, ECF No. 261-8 (GEO_MEN 00064171-72


                                          51
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 58 of
                                     116




                              (2011 PBNDS)); Plaintiffs’ Ex. M, ECF No. 261-9 (GEO-

                              MEN 00063097 (2008 PBNDS); Plaintiffs’ Ex. N, ECF No.

                              261-10 (GEO-MEN 00063863-64 (INS Standards)).

                 70.   Administrative segregation may be used to confine detainees prior to

  a hearing on whether disciplinary segregation will be imposed for a rule violation, but

  “only as necessary to prevent further violation of those rules or to protect the security and

  orderly operation of the facility.” Ex. L (GEO-MEN 00064172 (2011 PBNDS)); Ex. M

  (GEO-MEN 00063097 (2008 PBNDS)); see also Ex. N (GEO-MEN 00063864 (INS

  Standards)).

                              GEO’s response: Disputed. GEO disputes the use of this

                              quote as setting forth a hard and fast rule. The section cited is

                              one example of when administrative segregation is

                              permissible but the list of exemplars is non-exhaustive. ECF

                              261-8.

                              Plaintiffs’ reply: GEO’s response admits the substance of the

                              stated fact. See also Plaintiffs’ Reply re Undisputed Fact No.

                              69.

                 71.   Administrative segregation “is not to be used as a punitive measure.”

  Id.

                              GEO’s response: Disputed. GEO disputes that this correctly

                              describes the use of administrative segregation. As explained

                              in the 2011 PBNDS, because of how it is designed,


                                               52
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 59 of
                                     116




                             “Administrative Segregation status is a nonpunitive status…”

                             ECF 261-8. Thus, the use of administrative segregation is

                             nonpuntitive.

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact.

               72.    Disciplinary segregation, which involves punitive segregation for

  disciplinary reasons, may only be administered after a detainee has received a

  disciplinary hearing and been found guilty of an offense authorizing such punishment.

  Ex. L (GEO-MEN 00064169 (2011 PBNDS)); Ex. M (GEO-MEN 00063090 (2008

  PBNDS)); Ex. N (GEO-MEN 00063883 (INS Standards))

                             GEO’s response: Disputed. GEO disputes that this

                             accurately describes the cited material. As the PBNDS make

                             clear, disciplinary segregation is only appropriate after a

                             disciplinary hearing panel has determined that a detainee is

                             guilty of a prohibited act for which the ICE disciplinary

                             severity scale authorizes disciplinary segregation. ECF 261-8.

                             GEO’s reply: GEO’s response admits the substance of the

                             undisputed fact.

               73.    Detainees in both administrative and disciplinary segregation are

  housed in a section of the detention facility called the Special Management Unit

  (“SMU”). Ex. L (GEO-MEN 00064169 (2011 PBNDS)); Ex. M (GEO-MEN 00063090

  (2008 PBNDS)); Ex. N (GEO-MEN 00063863 (INS Standards))


                                                53
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 60 of
                                     116




                            GEO’s response: Undisputed.

               74.    The SMU at Aurora consists entirely of single-occupancy cells. Ex.

  P (Ceja 30(b)(6) Dep. 54:17-55:6)

                            GEO’s response: Undisputed.

        G.     The PBNDS Provide GEO A Wide Range of Options to Punish
               Offenses.

               75.    The PBNDS state that “each facility [shall] have graduated severity

  scales of prohibited acts and disciplinary consequences.” Ex. L (GEO-MEN 00064209

  (2011 PBNDS)); Ex. M (GEO-MEN 00063138 (2008 PBNDS)); see also Ex. N (GEO-

  MEN 00063726 (INS Standards))

                            GEO’s response: Disputed. The PBNDS not only require

                            graduated severity scales of prohibited acts and disciplinary

                            consequences, but they also set forth the appropriate scale for

                            the same. ECF 261-10, 17 (2000 NDS) (Contract Detention

                            Facilities “shall adopt, without changing, the offense

                            categories and disciplinary sanctions set forth in this

                            section.”); ECF 261-9, 45 (2008 PBNDS) (Contract Detention

                            Facilities “shall adopt, without alteration, the offense

                            categories and disciplinary sanctions set forth in this

                            section.”); ECF 261-8, 39 (2011 PBNDS) (“All facilities shall

                            have graduated scales of offenses and disciplinary

                            consequences as provided in this section.”)



                                            54
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 61 of
                                     116




                             Plaintiffs’ reply: GEO admits the substance of the stated

                             fact.

               76.    The PBNDS allow GEO discretion in determining the severity scales

  that it applies to different offenses. Ex. A (A. Martin Dep. 146:16-147:3); Ex. O (K.

  Martin Dep. 73:12-80:8)

                             GEO’s response: Disputed. GEO disputes that it has

                             discretion to determine its own severity scale. The 2000 NDS

                             and all applicable versions of the PBNDS require GEO to

                             adopt, without alteration, the ICE disciplinary severity scale.

                             ECF 261-10, 17 (2000 NDS) (Contract Detention Facilities

                             “shall adopt, without changing, the offense categories and

                             disciplinary sanctions set forth in this section.”); ECF 261-9,

                             45 (2008 PBNDS) (Contract Detention Facilities “shall adopt,

                             without alteration, the offense categories and disciplinary

                             sanctions set forth in this section.”); ECF 261-8, 39 (2011

                             PBNDS) (“All facilities shall have graduated scales of

                             offenses and disciplinary consequences as provided in this

                             section.”).

                             Plaintiffs’ reply: Plaintiffs concede GEO’s response.

               77.    The PBNDS authorize up to 72 hours of disciplinary segregation as

  punishment for certain offenses in what is designated as the “high moderate” offense




                                             55
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 62 of
                                     116




  category. Ex L (GEO-MEN 00064221 (2011 PBNDS)); Ex. M (GEO-MEN 00063153

  (2008 PBNDS)); Ex. N (GEO-MEN 00063733 (INS Standards))

                           GEO’s response: Undisputed.

              78.    High moderate offenses are also referred to as “300-level” offenses

  because the code numbers for these offenses are in the 300s. Ex. L (GEO-MEN

  00064220-21 (2011 PBNDS)); Ex. M (GEO-MEN 00063152-53 (2008 PBNDS)); Ex. N

  (GEO-MEN 00063733-34 (INS Standards)); Ex. O. (K. Martin Dep. 75:3-76:15)

                           GEO’s response: Undisputed.

              79.    “Refus[ing] to clean assigned living area” is among the 300-level

  offenses. Ex. L (GEO-MEN 00064220 (2011 PBNDS)); Ex. M (GEO-MEN 00063152

  (2008 PBNDS)); Ex. N (GEO-MEN 00063733 (INS Standards))

                           GEO’s response: Undisputed. GEO notes that the sanction

                           reads, without alteration, “Refusing to clean assigned living

                           area.” ECF 261-8 (GEO-MEN 00064220). Plaintiffs have

                           incorrectly indicated that they have altered the text.

                           Plaintiffs’ reply: The brackets in the undisputed fact reflect

                           that the 2011 PBNDS say “Refusing” and earlier editions of

                           the PBNDS say “Refusal.” See Plaintiffs’ Ex. L, ECF No.

                           261-8 (GEO-MEN 00064220 (2011 PBNDS)); Plaintiffs’ Ex.

                           M, ECF No. 261-9 (GEO-MEN 00063152 (2008 PBNDS));

                           Plaintiffs’ Ex. N, ECF No. 261-10 (GEO-MEN 00063733

                           (INS Standards)).


                                           56
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 63 of
                                     116




                80.    The PBNDS list 13 different sanctions that could be applied to a

  high moderate offense: (1) initiate criminal proceedings; (2) recommend disciplinary

  transfer; (3) disciplinary segregation up to 72 hours; (4) make monetary restitution; (5)

  loss of privileges (e.g. commissary, vending machines, movies, recreation, etc.); (6)

  change housing; (7) remove from program and/or group activity; (8) loss of job; (9)

  impound and store detainee’s personal property; (10) confiscate contraband; (11) restrict

  to housing unit; (12) reprimand; (13) warning. Ex. L (GEO-MEN 00064221-22 (2011

  PBNDS); Ex. M (GEO-MEN 00063153 (2008 PBNDS)); Ex. N (GEO-MEN 00063733

  (INS Standards))

                              GEO’s response: Undisputed.

                81.    The PBNDS provide that incidents involving “high moderate”

  offenses (i.e., 300-level offenses) shall be sent to a Unit Disciplinary Committee

  (“UDC”). Ex. L ((GEO-MEN 00064213-14 (2011 PBNDS); Ex. M (GEO-MEN

  00063143 (2008 PBNDS)); Ex. N (GEO-MEN 00063721 (INS Standards))

                              GEO’s response: Undisputed.

         H.     GEO Places Detainees in Solitary Confinement for Refusing to Clean
                the Facility.

                82.    At orientation, detainees receive an overview of the Aurora

  Facility’s disciplinary process, including examples of various offenses that could lead to

  discipline. Ex. X (GEO_MEN 00052387 (Detainee Orientation Video) at 4-7); see also

  Ex. O (K. Martin Dep. 214:10-215:20 (noting that detainees received the orientation

  video reflecting the prevailing ICE standards throughout the class period))



                                              57
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 64 of
                                     116




                             GEO’s response: Disputed. GEO disputes that the

                             orientation video provides any information about the types of

                             discipline that may be imposed for any offense. Instead, it

                             provides an overview and refers detainees to their handbook.

                             ECF 262-10, 6.

                             Plaintiffs’ reply: GEO admits the substance of the stated fact

                             and provides no contrary evidence. It mischaracterizes the

                             stated fact, which refers to “examples of various offenses,”

                             and not “the types of discipline that may be imposed for any

                             offense.”

               83.    One of the specific examples detainees receive of an offense that can

  lead to discipline is “failure to follow safety or sanitation rules.” Ex. X (GEO_MEN

  00052387 (Detainee Orientation Video) at 7)

                             GEO’s response: Disputed. GEO’s orientation video lists

                             some of the “Low Moderate” offenses from the PBNDS in its

                             orientation video. ECF 262-10, 8. As an example, the video

                             lists, among others, the ICE prohibited act number 410

                             “failing to follow safety or sanitation regulations,” an offense

                             for which disciplinary segregation is not listed. ECF 261-8,

                             49.

                             Plaintiffs’ reply: GEO’s response admits the substance of the

                             stated fact.


                                              58
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 65 of
                                     116




                84.     According to the Aurora Detainee Handbook, if a dormitory officer

  determines the day room area is not sufficiently clean, he or she can instruct the detainees

  to clean it, and “[c]ontinued refusal to clean the area will result in further disciplinary

  action.” Ex. V (GEO_MEN 00040759 (Local Detainee Handbook (2002 version))); Ex.

  W (PL000047 (Local Detainee Handbook (2013 version)))

                               GEO’s response: Disputed. GEO disputes that the handbook

                               cited by Plaintiffs in support of their motion for summary

                               judgment is applicable to the present case. The handbook

                               cited by Plaintiffs as “Exhibit V” is from February 25, 2002,

                               over two years before the class period and during a period

                               wherein different regulations applied. ECF 262-9 at 46

                               (GEO_MEN 00040734). Therefore, any quoted text therein

                               is inapplicable to the present case and GEO disputes that it

                               appears in the “Aurora Detainee Handbook” as it relates to

                               this case.

                               The applicable detainee handbooks for the class period are

                               attached with GEO’s Opposition as follows: Ex. E (2005

                               Handbook); (GEO_MEN 00054151-222); Ex. F (2007

                               Handbook); Ex. G (2008 Handbook); Ex. H (2010

                               Handbook); Ex. I (2011 Handbook); ECF 261-17 (October

                               2013 Handbook)




                                                59
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 66 of
                                     116




                         GEO does not dispute that the 2013 Detainee Handbook

                         contains the following quoted text, which is improperly

                         excerpted in Plaintiffs proffered fact: “If detainee feels that

                         everyone is not doing their fair share, the detainee should

                         inform the housing unit officer of the problem. Action will be

                         taken to resolve this problem. The day room area will be kept

                         clean at all times. Should an officer notice that the area is not

                         clean, the officer will make available necessary cleaning

                         supplies. If the detainees in the housing unit do not clean the

                         area after being instructed to do so, the televisions will be

                         turned off, and the detainees will not be permitted to

                         participate in any activities/programs until the housing unit is

                         cleaned. Continued refusal to clean the area will result in

                         further disciplinary action.” ECF 261-17, 20.

                         Plaintiffs’ reply: The language quoted in Plaintiffs’

                         Undisputed Fact and GEO’s Response appears in nearly

                         identical form in every handbook cited by GEO, although

                         some handbooks refer to a “detention officer” and others to a

                         “housing officer,” and some refer to the housing unit as a

                         “dorm.” See GEO Ex. E, ECF No. 273-1 (GEO_MEN

                         00054887 (Local Detainee Handbook (2005 version))); GEO

                         Ex. F, ECF No. 273-2 (GEO_MEN 00054199 (Local


                                          60
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 67 of
                                     116




                              Detainee Handbook (2007 version))); GEO Ex. G, ECF No.

                              273-3 (GEO_MEN 00054240 (Local Detainee Handbook

                              (2008 version))); GEO Ex. H, ECF No. 273-4 (GEO_MEN

                              00054268 (Local Detainee Handbook (2010 version))); GEO

                              Ex. I, ECF No. 273-5 (GEO-MEN 00056798 (Local Detainee

                              Handbook (2011 version))); see also Undisputed Fact No. 63

                              (citing Local Detainee Handbooks (2002 and 2013 versions)).

                              GEO concedes these handbooks cover the class period. GEO

                              does not substantively dispute this fact.

                85.    The UDC has the discretion to choose whether to issue minor

  sanctions or refer the case to the Institution Disciplinary Panel for more serious sanctions.

  Ex. L (GEO-MEN 00064213-14 (2011 PBNDS); Ex. M (GEO-MEN 00063143 (2008

  PBNDS)); Ex. N (GEO-MEN 00063721 (INS Standards)); Ex. O (K. Martin Dep. 73:12-

  80:8)

                              GEO’s response: Disputed. The cited material does not

                              provide for the discretion Plaintiffs describe. The 2011 and

                              2008 PBNDS explicitly state “The UDC Shall . . . refer to the

                              IDP any incident involving a serious violation associated with

                              an A-through-D range sanction. This includes code violations

                              in the “greatest” and ‘high” categories (100s and 200s)[.]”

                              ECF 261-8, 41; ECF 261-9, 48[.]




                                               61
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 68 of
                                     116




                              Plaintiffs’ reply: GEO’s response does not state any material

                              difference from the fact as stated; this fact is undisputed.

                86.    If the UDC chooses to issue sanctions, the UDC staff member has

  discretion to choose which sanction to issue for the offense based on his or her

  knowledge and experience. Ex. O (K. Martin Dep. 77:8-80:8)

                              GEO’s response: Disputed. All individuals participating in

                              the disciplinary process are required to follow the disciplinary

                              severity scale in the PBNDS. ECF 261-10, 17 (2000 NDS)

                              (Contract Detention Facilities “shall adopt, without changing,

                              the offense categories and disciplinary sanctions set forth in

                              this section.”); ECF 261-9, 45 (2008 PBNDS) (Contract

                              Detention Facilities “shall adopt, without alteration, the

                              offense categories and disciplinary sanctions set forth in this

                              section.”); ECF 261-8, 39 (2011 PBNDS) (“All facilities shall

                              have graduated scales of offenses and disciplinary

                              consequences as provided in this section.”).

                              Plaintiffs’ reply: Plaintiffs concede the substance of GEO’s

                              response.

                87.    The UDC has the authority to impose disciplinary segregation as

  punishment for a 300-level offense. Ex. O (K. Martin Dep. 76:16-77:1)

                              GEO’s response: Disputed. Only the IDP has the authority to

                              place a detainee in disciplinary segregation. ECF 261-8, 28


                                               62
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 69 of
                                     116




                           (2011 PBNDS); ECF 261-9, 38 (2008 PBNDS); ECF 261-10,

                           12 (2000 PBNDS).

                           Plaintiffs’ reply: Plaintiffs concede the substance of GEO’s

                           response.

              88.   GEO placed detainees in segregation many times during the class

  period for refusing to clean. Ex. Z (GEO_MEN 00057697, GEO_MEN 00047810,

  GEO_MEN 00047812-17, GEO-MEN 00065434, GEO-MEN 00065393, GEO-MEN

  00065211, GEO-MEN 00065032-33 (disciplinary charges and reports))

                           GEO’s response: Disputed. Placement in segregation was

                           rare during the class period. Indeed, Plaintiff Valerga was

                           never sent to segregation for failing to clean, nor did he know

                           of anyone who was. Valerga Dep. 141:24-25, 142:1-2,

                           140:12-13. Plaintiff Menocal was never placed in segregation

                           for failing to clean. ECF 49-2 ¶ 3. Plaintiff Argueta was never

                           even threatened with segregation. Lourdes Argueta Second

                           Set of Discovery, Interrogatory No. 27. Plaintiff Alexk[h]ina

                           was never even threatened by GEO with segregation for

                           failing to clean. Alexak[h]ina Second Set of Discovery,

                           Interrogatory No. 27. Plaintiff Dagoberto Vizguerra was

                           never placed in segregation, let alone for failing to clean.

                           Dep. 42:5-7. Plaintiff Xahuentitla-Flores did not know

                           anyone who was sent to segregation for the failure to clean,


                                           63
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 70 of
                                     116




                             nor was she sent there herself. Xahuentitla- Flores Dep.

                             70:11-17; 120:16-25; 121:1-15. Ex. R.

                             Plaintiffs’ reply: GEO does not provide any evidence to

                             rebuts the specific examples of detainees being placed in

                             segregation for refusing to clean. Its response consists of a

                             different characterization of the frequency of this occurrence,

                             based on incomplete descriptions of the cited witnesses’

                             testimony, which is not at issue in this Motion.

        I.     GEO Has Discretion to Set Wages For the Voluntary Work Program.

               89.    GEO determines the types of jobs available in the VWP on a

  facility-by-facility basis, and the ICE COTR approves them at the facility level. Ex. A

  (A. Martin Dep. 120:1-9)

                             GEO’s response: Disputed. Ms. Martin testified that both

                             ICE and GEO determine what type of jobs are available. ECF

                             261-2, 32 (Amber Martin Dep. 119:6-14).

                             Plaintiffs’ reply: GEO’s response mischaracterizes the cited

                             testimony. Ms. Martin testified that determination of job

                             assignments is “done at the facility level and approved by

                             ICE COTR at the facility level,” as reflected in Plaintiffs’

                             stated fact. Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Dep.

                             119:6-120:9). For further discussion of the role of the ICE

                             COTR, see Plaintiffs’ Undisputed Fact Nos. 40-43.


                                             64
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 71 of
                                     116




                90.    The Contract does not identify how many detainees will participate

  in the VWP. Ex. R (A. Martin 30(b)(6) Dep. 72:13-72:25)

                               GEO’s response: Disputed. The Contract provides a line

                               item for the number of VWP shifts it will reimburse at the

                               “actual cost of $1.00 per day,” thereby noting an expected

                               number of shifts. ECF 262-2, 8 (GEO_MEN 00019619).

                               Plaintiffs’ reply: GEO’s response is not substantively

                               different from the stated fact, which concerns the actual

                               participation rate in the VWP, not the maximum

                               reimbursement. The contract line item GEO cites is a

                               maximum VWP stipend, not an expected number of shifts:

                               “Reimbursement for this line item will be at actual cost of

                               $1.00 per day per detainee. The contractor shall not exceed

                               the quantity shown without prior approval by the Contracting

                               Officer.” Plaintiffs’ Ex. B, ECF No. 262-2 (GEO_MEN

                               00019619); see also Plaintiffs’ Undisputed Fact No. 92.

                91.    GEO has the discretion to develop the VWP based on its needs and

  the availability of detainee labor. Id.

                               GEO’s response: Disputed. GEO must offer a VWP,

                               regardless of the number of individuals who wish to volunteer

                               to participate. ECF 262-2, 32 (2011 contract requiring that

                               GEO offer a VWP as a “specific objective) ECF 261-8, 50


                                               65
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 72 of
                                     116




                            (2011 PBNDS stating that detainees “shall” be given the

                            opportunity to volunteer for work.). Because of this

                            mandatory directive, GEO cannot eliminate the program

                            based upon the unavailability of detainee labor. Id. Nor can

                            expand the program beyond what is permitted by ICE. Id.

                            Plaintiffs’ reply: GEO’s response misrepresents Plaintiffs’

                            undisputed fact and does not provide contrary evidence. The

                            stated fact does not refer to the existence of the VWP, but to

                            the content of its design.

                92.   The 2011 Contract provides that ICE will reimburse GEO $1.00 per

  day for each detainee working in the VWP. Ex. B (GEO_MEN 00019616 (2011

  Contract)).

                            GEO’s response: Undisputed.

                93.   GEO pays detainees who work in the VWP at the Aurora Facility

  $1.00 per day. Ex. A (A. Martin Dep. 104:23-25); Ex. AA (GEO_MEN 00057594

  (Detainee Work Detail Application))

                            GEO’s response: GEO does not dispute that detainees who

                            work in the VWP at the Aurora facility are paid $1.00 per

                            day. However, GEO disputes that it pays detainees” as it

                            merely serves as the middleman between ICE and detainees.

                            GEO advances the payment authorized by ICE to detainees




                                             66
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 73 of
                                     116




                             and is thereafter reimbursed by ICE for the same. ECF 262-2,

                             5 (GEO_MEN 00019616).

                             Plaintiffs’ reply: GEO admits the substance of the stated fact

                             and provides no contrary evidence.

               94.    ICE reimburses its contractors no more than $1.00 per day for work

  performed in the VWP. 8 U.S.C. § 1555(d); Appropriations Act, Immigration and

  Naturalization Service Salaries and Expenses, Pub. L. No. 95-431, 92 Stat. 1021 (1978)

                             GEO’s response: Undisputed.

               95.    ICE does not prohibit its contractors from paying more than $1.00

  per day for work performed in the VWP. Ex. A (A. Martin Dep. 106:11-19; 110:10-13);

  Ex. L (GEO-MEN 00064347 (2011 PBNDS) (compensation for VWP work is “at least

  $1.00 (USD) per day” (emphasis added)))

                             GEO’s response: Disputed. The 2000 NDS, with which the

                             AIPC was contractually obligated to comply from March 27,

                             2003 to April 28, 2010, required GEO to provide

                             “compensation” and explicitly directed that “the stipend is

                             $1.00 per day, to be paid daily.” ECF 261-10, 5 (2000 NDS).

                             Likewise, the 2008 PBNDS, with which the AIPC was

                             contractually obligated to comply from April 28, 2010 to June

                             22, 2013, mandated that “the compensation is $1.00 per day.”

                             ECF 261-9, 63 (2008 PBNDS). There was no discretion for

                             GEO to pay more.


                                             67
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 74 of
                                     116




                             Plaintiffs’ reply: Disputed. Plaintiffs do not dispute that the

                             2000 NDS and the 2008 PBNDS state that the compensation

                             for VWP work is $1.00 a day. However, GEO’s contracts

                             with ICE require GEO to continually comply with the most

                             current editions of the NDS and PBNDS. ECF 262-5, 12

                             (GEO_MEN 00059754) (2003 contract); ECF 24-4, 11

                             (GEO_MEN 00059644) (2006 contract); ECF 262-2 (GEO-

                             MEN 00059848-49) (2011 contract). The 2011 PBNDS were

                             issued on February 27, 2012. Reply Ex. 8 at p. 9 (ICE report

                             re PBNDS). GEO does not dispute that the 2011 PBNDS

                             states that compensation for VWP work is “at least $1.00

                             (USD) per day.” Ex. L (GEO-MEN 00064347) (emphasis

                             added). In addition, GEO can and does request modifications

                             of the Contract when it needs to. Plaintiffs’ Ex. A, ECF No.

                             261-2 (A. Martin Tr. 106:8-108:10). GEO did not request a

                             contract modification to pay detainees more than $1.00 per

                             day. Id. at 105:3-12.

               96.    GEO pays detainees more than $1.00 per day at other ICE facilities,

  including $1.00 to $3.00 per day at its South Texas Detention Facility, $1.00 to $2.50 per

  day at its Folkston ICE Processing Center, $1.00 to $3.00 per day at its Joe Corley

  Detention Facility, and $1.00 to $4.00 per day at its LaSalle Detention Facility. Ex. A

  (A. Martin Dep. 109:15-110:13); Ex. BB (GEO-MEN 00170339 (VWP Pay Rates))


                                              68
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 75 of
                                     116




                            GEO’s response: GEO does not dispute that some facilities

                            pay more than $1 per day to detainees. GEO notes that this is

                            not relevant evidence because the contracts at other facilities

                            are not at issue here. The evidence submitted by Plaintiffs

                            does not indicate which version of the PBNDS apply at each

                            facility. Nor does it establish the ICE communications at the

                            other facilities.

                            Plaintiffs’ reply: GEO admits the substance of the stated fact

                            and provides no contrary evidence.

               97.    GEO pays detainees more than $1.00 per day at other facilities to

  incentivize detainee participation in the VWP, such as when the VWP is

  “undersubscribed.” Ex. F (Ragsdale 30(b)(6) Dep. 155:5-17)

                            GEO’s response: GEO does not dispute that this is one such

                            reason it may work with ICE to pay a higher amount.

               98.    In facilities where GEO pays detainees more than $1.00 per day for

  VWP work, it does so “on [its] own dime.” Ex. A (A. Martin Dep. 107:18-22)

                            GEO’s response: Disputed. Ms. Martin did not testify about

                            facilities that would pay more than $1 per day, but instead,

                            provided speculative testimony about how she believed a

                            facility could accomplish paying more than $1.00 per day,

                            testifying “I guess we could do it on our own dime.” ECF

                            261-2, 27.


                                                69
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 76 of
                                     116




                                 Plaintiffs’ reply: Ms. Martin went on to testify specifically

                                 that at the LaSalle detention facility in Louisiana, where GEO

                                 pays as much as $4.00 per day for VWP work, but is only

                                 reimbursed $1.00 per day by ICE, the difference in the daily

                                 rate is paid by GEO. Plaintiffs’ Ex. A, ECF No. 261-2 (A.

                                 Martin Dep. 109:1-112:2 (agreeing that at the LaSalle

                                 detention facility GEO opted to pay more than it was getting

                                 reimbursed by ICE)).

  II.     RESPONSE CONCERNING ADDITIONAL FACTS

                1.         The United States Congress has delegated to DHS, and its agency

  ICE, the sole authority to arrange for all aspects of the detention of aliens pending the

  results of their immigration proceedings. See 8 U.S.C. § 1231(g)(1) (“The [Secretary of

  Homeland Security] shall arrange for appropriate places of detention for aliens detained

  pending removal or a decision on removal.”)

                      i.         Plaintiffs’ response: Admit that 8 U.S.C. § 1231(g)

                                 constitutes one source of the Secretary’s detention authority.

                                 Dispute that it is the sole source, as other sources include 8

                                 U.S.C. § 1103(a)(A)(11)(A) & (B), and 8 U.S.C. § 1555(d),

                                 and dispute that these enactments provide authority for ICE to

                                 arrange for “all aspects” of the detention of immigration

                                 detainees. The text and history of 8 U.S.C. § 1555(d) and




                                                 70
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 77 of
                                     116




                               subsequent appropriations bills withheld funds relating to

                               specific aspects of the detention of immigration detainees.

                2.      In making these arrangements, ICE must consider the use of private

  contractors to detain aliens prior to constructing its own facilities. See 8 U.S.C. §

  1231(g)(2) (“Prior to initiating any project for the construction of any new detention

  facility for the Service, the Commissioner shall consider the availability for purchase or

  lease of any existing prison, jail, detention center, or other comparable facility suitable

  for such use.”).

                      i.       Plaintiffs’ response: Admit

                3.      As a result of Congress’ directive, ICE neither constructs nor

  operates its own immigration detention facilities, Ex. B (Dec. of Tae Johnson), and

  therefore its state and private contractors are critical to carrying out the federal function

  of immigration detention.

                      i.       Plaintiffs’ response: Dispute. ICE owns and operates, at

                               least in part, some of its own facilities, including the Krome

                               detention center in South Florida. Reply Ex. 2 (Evans Dep.

                               48:13-49:6); GEO Ex. B, ECF No. 271-2 (Tae Johnson Decl.

                               ¶ 6) (“The ICE detention system [includes] ICE-owned

                               facilities known as Service Processing Centers.”) The

                               evidence GEO provides neither supports the statement that

                               ICE does not construct or operate its own immigration

                               detention facilities, nor the statements that it does not do so as


                                                71
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 78 of
                                     116




                                 “a result of Congress’s directive,” or that state and private

                                 contractors are “critical.”

                4.     Due to significant fluctuations in the number and location of

  removable aliens apprehended by DHS and subject to detention, it is important for ICE to

  maintain flexibility with regard to its immigration detention facilities. Otherwise, ICE

  could invest heavily in its own facilities only to have them stand idle if a particular

  geographic area later experiences a drastic decrease in demand for detainee housing. Ex.

  B.

                      i.         Plaintiffs’ response: Admit.

         A.     GEO’s Contracts with ICE

                5.     Consistent with this overall policy, ICE chose to contract with the

  AIPC to detain aliens pending the resolution of their immigration proceedings. ECF 260

  at 2 (Plaintiffs’ Undisputed Facts # 3, 4, and 5). GEO owns and operates the AIPC, and

  has operated it pursuant to a series of direct contracts between GEO and ICE. Id.

  (Plaintiffs’ Undisputed Fact # 5). ICE is authorized by DHS and Congress to enter into

  these contracts. See, e.g., 8 U.S.C. §§ 1103(a)(11), 1231(a)(2), (g).

                      i.         Plaintiffs’ response: Admit.

                6.         All immigration detention processing centers, including the AIPC,

  must adhere to ICE’s standards. In 2000, the Immigration and Naturalization Service

  (“INS”), ICE’s predecessor, adopted the original National Detention Standards (the

  “2000 NDS”). ICE promulgated subsequent versions of the PBNDS in 2008 (the “2008

  PBNDS”), and 2011 (later updated in 2016) (the “2011 PBNDS”) (the 2000 NDS are


                                                  72
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 79 of
                                     116




  located at https://www.ice.gov/detentionstandards/2000; the 2008 PBNDS are located at:

  https://www.ice.gov/detentionstandards/2008; the 2011 PBNDS are located at:

  https://www.ice.gov/detentionstandards/2011).

                     i.         Plaintiffs’ response: Admit.

                7.     In each contract GEO entered into with ICE for the operation of the

  AIPC, the 2000 NDS, 2008 PBNDS, or the 2011 PBNDS, as applicable, were

  incorporated into the contract and GEO was required to comply with the same. ECF 260

  at 7 (Plaintiffs’ Undisputed Facts # 25 and 26).

                     i.         Plaintiffs’ response: Admit.

                8.        GEO’s contract with ICE, number ACD-3-C-0008, required it to

  comply with the 2000 NDS from March 27, 2003 to September 28, 2006. ECF 262-5, 12

  (GEO_MEN 00059754).

                     i.         Plaintiffs’ response: Dispute. Plaintiffs admit that GEO’s

                                contract with ICE, number ACD-3-C-0008, required that,

                                “[u]nless otherwise specified by an authorized INS

                                representative,” GEO “perform in continual compliance with

                                the most current editions of the INS Detention Standards and

                                the American Correctional Association, Standards for Adult

                                Local Detention Facilities (ACA ALDF).” Plaintiffs’ Ex. D,

                                ECF 262-5, 12 (GEO_MEN 00059754) (emphasis added).

                                Plaintiffs admit that the 2000 NDS were the most current




                                               73
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 80 of
                                     116




                            edition of the INS Detention Standards during the stated

                            period.

               9.     GEO’s contract with ICE, number HSCEOP-06-D-00010, effective

  September 29, 2006, similarly required it to comply with the 2000 NDS. ECF 24-4, 11

  (GEO_MEN 00059644); see also ECF 260 at 3 (proffering as undisputed the fact that

  HSCEOP-06-D-00010 was one of GEO’s contracts with ICE during the class period);

  ECF 262-4 (incorporating the 2000 NDS into the contract).

                    i.      Plaintiff’s response: Dispute. GEO’s contract with ICE,

                            number HSCEOP-06-D-00010, effective September 29, 2006,

                            does not explicitly incorporate the 2000 NDS. Plaintiffs

                            admit that GEO’s contract with ICE, number HSCEOP-06-D-

                            00010, effective September 29, 2006, required that, “[u]nless

                            otherwise specified by the CO,” GEO “perform in accordance

                            with the most current Functional Areas (as outlined in the

                            Performance Requirement Summary), ICE Detention

                            Standards, and American Correctional Association (ACA)

                            Performance-Based Standards for Adult Local Detention

                            Facilities (ALDF).” Plaintiffs’ Ex C., ECF 262-4

                            (GEO_MEN 00059644). Plaintiffs admit that the 2000 NDS

                            were the most current ICE Detention Standards at the time the

                            contract was signed.




                                            74
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 81 of
                                     116




               10.    On April 28, 2010, GEO entered into a contract modification with

  ICE (HSCEOP-06-D-00010/P00018) which required it to comply with the 2008 PBNDS,

  effective immediately. Ex. C; ECF 261-9 (2008 PBNDS).

                     i.     Plaintiffs’ response: Admit.

               11.    GEO’s subsequent contract with ICE, number HSCEDM-11-D-

  00003, required it to continue to comply with the 2008 PBNDS. That contract was

  effective September 15, 2011. ECF 262-2, 38 (incorporating the 2008 PBNDS into the

  contract); see also ECF 260 at 3 (proffering as undisputed the fact that HSCEDM-11-D-

  00003 was one of GEO’s contracts with ICE during the Class Period).

                     i.     Plaintiffs’ response: Dispute. HSCEDM-11-D-00003

                            incorporated the “DHS/ICE PBNDS (Performance Based

                            National Detention Standards),” and stated that “a copy of the

                            current version is obtainable on the internet Website:

                            http://www.ice.gov/detention-standards/2008/.” The contract

                            also required that “these constraints may change over time;

                            the Contractor shall be knowledgeable of any changes to the

                            constraints and perform in accordance with the most current

                            version of the constraints.” ECF 262-2, 37-38 (GEO-MEN

                            00019655-56). The 2011 PBNDS were published on

                            February 27, 2012, and were thus the “most current” version

                            of the PBNDS after that date. Reply Ex. 8 at p. 9 (ICE report

                            re PBNDS).


                                            75
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 82 of
                                     116




                12.    On May 23, 2013, GEO entered into a contract modification with

  ICE (HSCEDM-11-D-00003/P00005) agreeing that, effective June 23, 2013, GEO would

  comply with the 2011 PBNDS. Ex. D; ECF 262-3, 2 (GEO-MEN 00020406; see also

  ECF 260 at 3 (proffering as undisputed the fact that HSCEDM-11-D-00003/P00005 was

  one of GEO’s contracts with ICE during the Class Period).

                      i.      Plaintiffs’ response: Admit. Plaintiffs note that GEO was

                              required to remain aware of and perform in accordance with

                              ongoing changes to the PBNDS under its existing contract,

                              and in fact began implementing changes associated with the

                              2011 PBNDS long before the contract modification. Reply

                              Ex. 9 (A. Martin 30(b)(6) Dep. 43:23-46:6) (describing an

                              email sent April 4, 2012 that included an attachment

                              regarding the major changes between the 2008 and 2011

                              PBNDS and explicitly mentioning the new language stating

                              that compensation for VWP work is “at least $1.00”).

         B.     The ICE-Mandated Disciplinary Severity Scale

                13.    The 2000 NDS and all applicable versions of the PBNDS require

  GEO to adopt, without alteration, the ICE disciplinary severity scale. ECF 261-10 at 17

  (2000 NDS) (Contract Detention Facilities “shall adopt, without changing, the offense

  categories and disciplinary sanctions set forth in this section.”); ECF 261-9 at 45 (2008

  PBNDS) (Contract Detention Facilities “shall adopt, without alteration, the offense

  categories and disciplinary sanctions set forth in this section.”); ECF 261-8 at 39 (2011


                                              76
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 83 of
                                     116




  PBNDS)(“All facilities shall have graduated scales of offenses and disciplinary

  consequences as provided in this section.”).

                      i.         Plaintiffs’ response: Admit.

                14.     The 2000 NDS and all versions of the PBNDS require GEO to

  provide notice to detainees, in the local detainee handbook, of the ICE-mandated

  disciplinary severity scale. ECF 261-10 at 10 (2000 NDS) (“The detainee handbook, or

  supplement, issued to each detainee upon admittance, shall provide notice of. . . the

  disciplinary severity scale…”); ECF 261-9 at 44 (2008 PBNDS) (“The detainee

  handbook, or supplement, issued to each detainee upon admittance, shall provide notice

  of. . . the disciplinary severity scale…”); ECF 261-8 at 38 (2011 PBNDS) (“The detainee

  handbook, or supplement, issued to each detainee upon admittance, shall provide notice

  of. . . the disciplinary severity scale…”).

                      i.         Plaintiffs’ response: Admit.

                15.        Likewise, the 2000 NDS and all versions of the PBNDS explicitly

  provide a disciplinary severity scale that includes the “[r]efusal to clean assigned living

  area” as an offense which can be sanctioned by “[d]isciplinary segregation (up to 72

  hours).” ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47

  (2011 PBNDS); see also ECF 260 at 17 (Plaintiffs’ Undisputed Facts #77 and #79).

                      i.         Plaintiffs’ response: Admit.

                16.        The 2000 NDS and all versions of the PBNDS also explicitly

  provide a disciplinary severity scale that lists “[r]efusing to obey the order of a staff

  member or officer” as an offense which can be sanctioned by “[d]isciplinary segregation


                                                 77
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 84 of
                                     116




  (up to 72 hours).” ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-

  8 at 47 (2011 PBNDS); see also ECF 260 at 17 (Plaintiffs’ Undisputed Facts #77 and

  #79).

                      i.       Plaintiffs’ response: Admit.

                17.     The AIPC’s local detainee handbook’s disciplinary severity scale

  does not deviate from the 2000 NDS or the applicable PBNDS. Ex. E (2005 Handbook);

  (GEO_MEN 00054151-222); Ex. F (2007 Handbook); Ex. G (2008 Handbook); Ex. H

  (2010 Handbook); Ex. I (2011 Handbook); ECF 261-17 (October 2013 Handbook)

  (Specifically identified in Plaintiffs discovery responses as the basis for their claims); Ex.

  J, Kevin Martin Dep. 40:21-24 (“Q. Do you know if there’s any deviation from between

  the DB -- excuse me, between the GEO Detainee Handbook and the PBNDS as far as

  disciplinary requirements? A. Not as far as disciplinary requirements[.]”).

                      i.       Plaintiffs’ response: Dispute. The severity scales listed in the

                               GEO handbooks deviate from the NDS and PBNDS. For

                               example, the 2005 Handbook adds additional possible

                               sanctions for “greatest” offenses. Compare GEO Ex. E, ECF

                               273-1 (GEO_MEN 00054894 (Local Detainee Handbook

                               (2005 version))) (listing seven potential sanctions for

                               “greatest” offenses) with Plaintiffs’ Ex. N, ECF 261-10

                               (GEO_MEN 00063729 (INS Standards)) (listing four

                               potential sanctions for “greatest” offenses”).




                                               78
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 85 of
                                     116




               18.    The 2000 NDS and the applicable versions of the PBNDS provide

  for the exact graduated scales of offenses and disciplinary consequences for dedicated

  facilities, such as the AIPC. ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008

  PBNDS); 261-8 at 47 (2011 PBNDS). The graduated scale of offenses (of which

  detainees must be made aware) are explicitly laid out in the 2000 NDS and the applicable

  PBNDS, providing GEO no discretion whatsoever to alter the disciplinary severity scale.

                     i.      Plaintiffs’ response: Admit.

               19.     As required by the 2000 NDS and the applicable versions of the

  PBNDS, the disciplinary severity scale is copied verbatim into the local detainee

  handbook at the AIPC. Ex. J, Kevin Martin Dep. 40:13-16 (“And does the Detainee

  Handbook lay out these exact rules from the PBNDS for the detainees as far as discipline

  goes? A: Yes.”); 83:17-22 (same).

                     i.      Plaintiffs’ response: Dispute. Kevin Martin’s testimony is

                             incorrect; the severity scales listed in the GEO handbooks

                             deviate from the NDS and PBNDS. Compare GEO Ex. E,

                             ECF 273-1 (GEO_MEN 00054894 (Local Detainee

                             Handbook (2005 version))) (listing seven potential sanctions

                             for “greatest” offenses) with Plaintiffs’ Ex. N, ECF 261-10

                             (GEO_MEN 00063729 (INS Standards)) (listing four

                             potential sanctions for “greatest” offenses”).




                                             79
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 86 of
                                     116




                20.     In addition to the disciplinary severity scale, GEO has detailed a

  Sanitation Procedures document that contains a section entitled “Detainee Sanitation

  Procedures.” ECF 262-8; see also ECF 50-4 (the “Sanitation Procedures”).

                      i.         Plaintiffs’ response: Admit that ECF 262-8 is a GEO

                                 document about Sanitation Procedures; it is entitled

                                 “Sanitation Procedures” and is a different document from

                                 ECF 50-4, which is a GEO policy describing the Voluntary

                                 Work Program.

                21.     The Sanitation Procedures sets forth general standards for sanitation

  that must be followed by both GEO employees and detainees. Id. While the sanitation

  policies for detainees apply to those detainees housed at the AIPC who participate in

  cleaning tasks through the VWP or by cleaning their living area, ECF 50-1, 9 (Ceja Dep.

  29:13-16), the Sanitation Procedures were not developed to assign tasks to specific

  individuals, but rather to detail the actual process for cleaning and materials and supplies

  to be used. Ex. J, Kevin Martin Dep. 208:6-11.

                      i.         Plaintiffs’ response: Admit.

                22.        The Sanitation Procedures also contain a section detailing the

  consequences for noncompliance, stating: “The Dormitory/Unit Officer will inspect all

  living areas daily and report any infraction of these regulations to the immediate

  supervisor. The officer will notify detainees of unsatisfactory conditions, in cases of

  continued noncompliance, staff will issue an incident report.” ECF 262-8, 4; see also




                                                  80
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 87 of
                                     116




  ECF 50-4. The Sanitation Procedures do not provide for any other penalty for non-

  compliance. Id.

                      i.      Plaintiffs’ response: Admit.

                23.     GEO has never maintained a separate policy or practice of placing a

  detainee in solitary confinement for the refusal to clean a living area. Ex. K (Amber

  Martin Dep., 134, 135.).

                      i.      Plaintiffs’ response: Dispute. GEO maintained a practice

                              throughout the time period covered by this case of requiring

                              detainees to clean the common living areas without pay, and

                              of threatening them with solitary confinement if they did not

                              comply. GEO’s own 30(b)(6) witness admitted the scope of

                              the HUSP, and that solitary confinement was a possible

                              sanction for noncompliance. Plaintiffs’ Ex. P, ECF No. 261-

                              12 (Ceja 30(b)(6) Dep. 36:8-37:9; 84:3-85:15); Reply Ex. 5

                              (Ceja 30(b)(6) Dep. 79:19-25). In fact, GEO did impose

                              solitary confinement on detainees who refused to perform

                              HUSP duties. Plaintiffs’ Ex. Z, ECF No. 262-12 (GEO_MEN

                              00057697, GEO_MEN 00047810, GEO_MEN 00047812-17,

                              GEO-MEN 00065434, GEO-MEN 00065393, GEO-MEN

                              00065211, GEO-MEN 00065032-33 (disciplinary charges

                              and reports)). And GEO threatened detainees with solitary

                              confinement on a regular basis when they refused to clean


                                              81
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 88 of
                                     116




                              pursuant to the HUSP. See, e.g., Reply Ex. 10 (Xahuentitla-

                              Flores Dep. 73:19-74:9; 83:7-19); Reply Ex. 11 (Hernandez-

                              Ceren Dep. (rough transcript) 70:7-18; 73:21-74:21).

                24.    ICE audits GEO to ensure that GEO complies with all requirements

  of its contract, including its obligations under the PBNDS. Ex. L.

                      i.      Plaintiffs’ response: Admit that ICE audits GEO to ensure

                              that it complies with certain requirements of its contract,

                              including PBNDS obligations, but dispute that these audits

                              review or capture all such requirements, or all aspects of the

                              PBNDS. The audits review specific components of PBNDS

                              requirements, which are listed on the audit documents

                              themselves. See GEO Ex L., ECF No. 273-6 (Denver

                              Contract Detention Facility Annual Review); Reply Ex. 12 at

                              36:1-38:10 (Ragsdale 30(b)(6) Dep.) (acknowledging that

                              ICE audits do not cover “the requirement that [detainees]

                              clean the common areas”).

                25.    As part of each inspection, each audit reviews compliance with each

  PBNDS requirement. Id.

                      i.      Plaintiffs’ response: Admit that certain audits review

                              compliance with PBNDS requirements; however, Plaintiffs

                              dispute that the audits comprehensively review compliance

                              with “each” PBNDS requirement. The audits review specific


                                              82
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 89 of
                                     116




                                 components of PBNDS requirements, which are listed on the

                                 audit documents themselves. See GEO Ex L., ECF No. 273-6

                                 (Denver Contract Detention Facility Annual Review); Reply

                                 Ex. 12 (Ragsdale 30(b)(6) Dep. 36:1-38:10).

               26.    The materials provided to detainees at intake, including the

  handbook and orientation video, are regularly audited and have passed each audit since

  2004. Id.

                     i.          Plaintiffs’ response: Admit; however, the audit reviews only

                                 whether the orientation includes: “Unacceptable activities and

                                 behavior; and corresponding sanctions; How to contact ICE;

                                 The availability of pro bono legal services, and how to pursue

                                 such services; Schedule of programs, services, daily

                                 activities, including visitation, telephone usage, mail service,

                                 religious programs, count procedures, access to and use of the

                                 law library and the general library; sick-call procedures, etc.,

                                 and the detainee handbook.” GEO Ex. L, ECF No. 273-6

                                 (GEO-MEN 00131895 (10/5/2007); GEO_MEN 00014353

                                 (10/22/2009); GEO_MEN 00058413 (10/21/2010);

                                 GEO_MEN 00014797 (9/29/2011)).

               27.        The audits specifically review intake procedures to ensure that the

  orientation information provides information about ‘[u]nacceptable activities and




                                                 83
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 90 of
                                     116




  behavior, and corresponding sanctions” as well as the “detainee handbook.” Id. (GEO-

  MEN 00131895).

                      i.          Plaintiffs’ response: Admit.

                28.        The disciplinary severity scale is audited and has passed each audit

  since 2004. Id.

                      i.          Plaintiffs’ response: Dispute that the “disciplinary severity

                                  scale is audited.” The audit reviews whether the facility has a

                                  “written disciplinary system using progressive levels of

                                  reviews and appeals.” GEO Ex. L., ECF No. 273-6 (GEO-

                                  MEN 00131936 (10/5/2007); GEO_MEN 00014391

                                  (10/22/2009); GEO_MEN 00058458 (10/21/2010);

                                  GEO_MEN 00014843 (9/29/2011); GEO-MEN 00165165

                                  (9/29/2016)); see also Additional Fact No. 29.

                29.        The audits review whether GEO provides notice of the disciplinary

  severity scale and have found GEO compliance [sic] based upon a review of its

  handbooks. Id. (GEO-MEN 00131936).

                      i.          Plaintiffs’ response: Admit.

                30.        The VWP has been audited each year and has passed each audit

  since 2004. Id.

                      i.          Plaintiffs’ response: Admit.

                31.        ICE has not only approved of the disciplinary severity scale but has

  also acted to implement and enforce the sanctions therein. One of the named Plaintiffs in


                                                  84
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 91 of
                                     116




  this case—Demetrio Valerga—explained during his deposition that ICE officers also

  enforced the ICE sanctions. After claiming that one of GEO’s corrections officers told

  Mr. Valerga that he could be placed in segregation if he did not help clean his own

  common area, Ex. M, Dep. of Demetrio Valerga, 135:15-137:19, Mr. Valerga then

  explained that ICE officers woke him up, pulled him out of his housing unit, and spoke to

  him directly. Id. at 138:2-13. During that conversation, ICE officers told Mr. Valerga that

  he could, in fact, be taken to segregation for refusing to help clean his living area. Id. at

  138:15-23. 10

                        i.         Plaintiffs’ response: Admit the events stated above;

                                   however, Plaintiffs dispute that the ICE officers onsite at

                                   Aurora were authorized to condone acts that deviate from the

                                   requirements of the Contract, as GEO’s use of the HUSP

                                   does. Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Dep.

                                   198:22-199:10); Reply Ex. 6 (A. Martin Dep. 81:22-82:13).


         C.       The VWP

                  32.        The 2000 NDS and all applicable versions of the PBNDS require

  that GEO provide detainees the opportunity to participate in a VWP. (Plaintiffs’

  Undisputed Fact #35).

                        i.         Plaintiffs’ response: Admit.



  10
         Even after the ICE Officer’s warning, Mr. Valerga refused to clean and later
  refused again several times. See Ex. M Dep. of Demetrio Valerga, 139:6-24, 140:2-20.
  Mr. Valerga was never placed in segregation for refusing to clean. Id.

                                                   85
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 92 of
                                     116




                33.     The 2000 NDS, with which the AIPC was contractually obligated to

  comply from March 27, 2003 to April 28, 2010, required GEO to provide

  “compensation” and explicitly directed that “the stipend is $1.00 per day, to be paid

  daily.” ECF 261-10, 5 (2000 NDS).

                      i.      Plaintiffs’ response: Admit except for GEO’s use of the

                              phrase “directed that,” which implies that the quoted

                              statement in the PBNDS is an instruction about how GEO

                              must pay VWP workers, as opposed to a statement about the

                              amount that ICE would reimburse GEO for VWP labor.

                              Plaintiff Ex. A, ECF No. 261-2 (A. Martin Dep. 106:6-

                              107:22).

                34.    Likewise, the 2008 PBNDS, with which the AIPC was contractually

  obligated to comply from April 28, 2010 to June 22, 2013, mandated that “the

  compensation is $1.00 per day.” ECF 261- 9 at 63 (2008 PBNDS).

                      i.      Plaintiffs’ response: Admit that the cited document contains

                              the quoted text; however dispute GEO’s statement that this

                              constituted a “mandate[],” as opposed to a statement about

                              the reimbursement offered from ICE to GEO. GEO paid

                              more than $1.00 a day to detainees at other ICE facilities,

                              including paying up to $3.00 a day to detainees at its South

                              Texas Detention Facility in 2009, and was therefore well

                              aware that higher pay was an option. Reply Ex. 13 (South


                                              86
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 93 of
                                     116




                             Texas 2009 detainee pay). In addition, GEO can and does

                             request modifications of the Contract when it needs to.

                             Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Tr. 106:8-

                             108:10). GEO did not request a contract modification to pay

                             detainees more than $1.00 per day. Id. at 105:3-12.

               35.    Beginning on June 23, 2013, AIPC was bound by the 2011 PBNDS,

  which state that participants in the VWP will be compensated with “at least $1.00 (USD)

  per day.” ECF 261-8 at 53 (2011 PBNDS). Thus, the “at least” language upon which the

  VWP Class relies was not implemented at the AIPC until approximately halfway through

  the VWP Class Period.

                     i.      Plaintiffs’ response: Admit the quoted content of the

                             document, and that the 2011 PBNDS was incorporated into

                             the Contract on June 23, 2013. Plaintiffs do not agree with

                             GEO’s implication that the option to pay more than $1 per

                             day did not exist prior to it formally agreeing to incorporate

                             portions of the 2011 PBNDS into its contract. GEO had an

                             obligation under the relevant contract to be “knowledgeable

                             of any changes to the [PBNDS] and perform in accordance

                             with the most current version of the [PBNDS].” See

                             Response to Additional Fact ¶ 11. In addition, GEO can and

                             does request modifications of the Contract when it needs to.

                             Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Tr. 106:8-


                                             87
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 94 of
                                     116




                                108:10). GEO did not request a contract modification to pay

                                detainees more than $1.00 per day. Id. at 105:3-12.

               36.    Before the 2011 PBNDS were implemented at the AIPC, GEO paid

  the amount it was explicitly directed by ICE to pay to VWP participants: $1.00 per day.

  (Plaintiffs’ Undisputed Fact #93).

                     i.         Plaintiffs’ response: Admit that GEO paid VWP participants

                                $1.00 prior to the implementation of the 2011 PBNDS;

                                dispute that ICE “explicitly directed” GEO to pay this

                                amount.

               37.        Thereafter, GEO continued to pay members of the VWP Class $1.00

  per day the minimum payment explicitly permitted by the 2011 PBNDS. (Plaintiffs’

  Undisputed Fact #93).

                     i.         Plaintiff’s response: Admit.


        D.     Plaintiffs’ Allegations

               38.    Plaintiffs allege that the PBNDS disciplinary severity scale forms the

  basis of their TVPA claim. ECF 50-3, 25; see also Ex. N (Plaintiffs’ Sixth Supplemental

  discovery responses).

                      i.        Plaintiffs’ response: Dispute. Plaintiffs allege that GEO

                                misused the disciplinary scale in the PBNDS by applying it to

                                work that the PBNDS did not authorize.




                                                88
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 95 of
                                     116




                39.    Plaintiffs claim that the Sanitation Procedures, when read together

  with the ICE-mandated disciplinary severity scale, violate the TVPA. Id.

                       i.     Plaintiffs’ response: Dispute. Plaintiffs allege that GEO

                              misused the disciplinary scale in the PBNDS by applying it to

                              work that the PBNDS did not authorize.

                40.    Plaintiff Menocal was never threatened by a GEO employee with

  disciplinary or administrative segregation for the refusal to clean his living area. Ex. O

  (Plaintiffs’ Second discovery responses Interrogatory No. 27). Rather, the only “threat”

  Menocal alleges was through the local AIPC detainee handbook and orientation video,

  which explained ICE’s PBNDS disciplinary severity scale. Ex. N (Interrogatory No. 39).

                       i.     Plaintiffs’ response: Admit that Plaintiff Menocal was never

                              personally threatened by a GEO employee in this manner;

                              however, GEO guards told Menocal that other detainees had

                              been sent to solitary confinement for refusing to clean, and he

                              observed detainees being sent to solitary confinement on such

                              occasions. Reply Ex. 14 at p. 4 (Pl. Alex Menocal’s

                              Responses and Objections to Defendant’s Second Set of

                              Written Discovery).

                41.    The other named Plaintiffs likewise claim that ICE’s PBNDS-

  mandated disciplinary severity scale in the local AIPC detainee handbook, as well as the

  same information provided to them during their AIPC orientation forms the basis for their

  TVPA claims. Ex. N; Ex. O.


                                               89
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 96 of
                                     116




                       i.     Plaintiffs’ response: Dispute. While Plaintiffs allege that the

                              information in the AIPC handbook and orientation video form

                              a part of GEO’s “scheme, plan, or pattern intended to cause”

                              the Class Members to work without pay, their claims are also

                              based on the threats of solitary confinement that they either

                              received or observed being directed by GEO guards to

                              detainees. Reply Ex. 15 at p. 4 (Pl. Grisel Xahuentitla Flores’

                              Responses and Objections to Defendant’s Second Set of

                              Written Discovery); Reply Ex. 16 at p. 4 (Pl. Lourdes

                              Argueta’s Responses and Objections to Defendant’s Second

                              Set of Written Discovery).

                42.    In sum, Plaintiffs’ TVPA claim is limited to the allegation that

  detainees cleaned their living areas “in order to avoid solitary confinement” or

  “segregation.” ECF 47 at 7 (Plaintiffs’ Class Certification Motion); see also ECF 1 at ¶¶

  6, 73 (Plaintiffs’ Complaint).

                      i.      Plaintiffs’ response: Dispute; while GEO’s threats of solitary

                              confinement were the principal means by which it violated

                              the TVPA, detainees cleaned their living areas both to avoid

                              solitary confinement and to avoid the possibility of adverse

                              consequences for their immigration proceedings. Reply Ex.

                              11 (Hernandez-Ceren Dep. (rough transcript) 160:7-18).




                                              90
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 97 of
                                     116




                43.     Plaintiffs’ claims do not rest on every single time they cleaned their

  living area, but rather, only those instances where cleaned up the tables in their living

  areas after meals.

                        i.     Plaintiffs’ response: Dispute. There is no evidence cited for

                               this statement, which appears to be an argumentative and

                               inaccurate re-casting of Plaintiffs’ claims. Plaintiffs’ claims

                               allege recovery for all work performed under the HUSP.

                44.     The basis for Plaintiffs’ unjust enrichment claim is that GEO was

  unjustly enriched by paying only $1.00 per day for completion of their VWP tasks. ECF

  49 at 3.

                        i.     Plaintiffs’ response: Admit.


 III.   The Undisputed Record Demonstrates that GEO Designed and Implemented
        the HUSP and VWP with Minimal Substantive Oversight from ICE.

         A.     Derivative Sovereign Immunity Applies Only Where the Government
                Directed the Alleged Violation.

         GEO’s defense to summary judgment fundamentally misunderstands the law of

  derivative sovereign immunity. For the government’s sovereign immunity to attach to a

  private contractor, it is not enough that the contractor does not explicitly violate its

  contract with the federal government, see Opposition at 19, and GEO provides no legal

  authority for this proposition. Certainly, acts that violate a government contract would

  not enjoy derivative sovereign immunity – and GEO did violate the terms of its contract,

  as argued in Part III.B below – but even acts that are not prohibited by a contract do not

  enjoy sovereign immunity unless they constitute one of those “special circumstances”

                                                91
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 98 of
                                     116




  where “the government has directed a contractor to do the very thing that is the subject of

  the claim.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 n.6 (2001); see also In re U.S.

  Office of Pers. Mgmt. Data Sec. Breach Litig. (“In re OPM”), 928 F.3d 42, 71 (D.C. Cir.

  2019) (noting that sovereign immunity is intended “to prevent the contractor from being

  held liable when the government is actually at fault but is otherwise immune from

  liability” (quoting In re World Trade Ctr. Disaster Site Litig., 456 F. Supp. 2d 520, 560

  (S.D.N.Y. 2006)).

         GEO ignores this precedent, instead attempting to argue that ICE authorized its

  unlawful practices by delegating to GEO the authority to design them. See Opposition at

  3, 18 n.8. In support of this position, it cites only to Cunningham v. General Dynamics

  Information Technology, Inc., 888 F.3d 640, 647-49 (4th Cir. 2018), which does not

  support GEO’s argument. As discussed in greater detail in Plaintiffs’ Motion,

  Cunningham reflects that derivative sovereign immunity applies when the government

  explicitly directs the specific acts being challenged in a lawsuit against the contractor

  who implemented them. See Motion at 26-27. Nowhere does it state, as GEO claims,

  that “governmental immunity was precluded only where a contractor violates its contract

  with the federal government,” see Opposition at 19 (emphasis added; no pincite

  provided), although that is one example of a situation where derivative sovereign

  immunity does not apply. As Cunningham itself recognizes, derivative sovereign

  immunity also does not apply when a contractor performs “acts ‘over and beyond acts

  required to be performed’” by the government contract – i.e., when the contractor’s

  liability stems from acts that were neither required nor prohibited by the contract, but


                                               92
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 99 of
                                     116




  were performed by the contractor in carrying out its duties. 888 F.3d at 647 (quoting

  Myers v. United States, 323 F.2d 580, 583 (9th Cir. 1963)). In fact, the court in Nwauzor

  v. GEO Group, Inc., No. 17 Civ. 5769, 2020 WL 1689728, (W.D. Wash. Apr. 7, 2020),

  rejected this exact argument in denying GEO’s motion for summary judgment on

  derivative sovereign immunity as to its VWP program because “GEO has not shown that

  it had ‘no discretion in the design process and completely followed government

  specifications.’” Id. at *9 (quoting Cabalce v. Thomas E. Blanchard & Associates, Inc.,

  797 F.3d 720, 732 (9th Cir. 2015)).

         B.     The HUSP and its Corresponding Punishment Scheme Was GEO’s
                Own Invention.

         Of course, GEO did violate its contract with ICE, because the HUSP does not

  comply with any version of the PBNDS. GEO cannot enjoy derivative sovereign

  immunity as to Plaintiffs’ TVPA claim for this reason alone. GEO’s opposition entirely

  ignores this problem, and focuses instead on the irrelevant argument that ICE mandated

  the disciplinary severity scale incorporated into GEO’s policies. In service of this

  strategy, GEO attempts to bury the Undisputed Facts establishing the core contention of

  Plaintiffs’ Motion: that the scope of the cleaning GEO required under the HUSP went far

  beyond the limited personal housekeeping permitted under the PBNDS, and by doing so

  explicitly violated ICE directives against unpaid labor.

         The PBNDS provide explicitly that “[w]ork assignments are voluntary.”

  Statement of Undisputed Facts (“SUF”) ¶ 36. The sole exception to this rule is “personal




                                              93
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 100 of
                                      116




   housekeeping,” which the PBNDS defines as requiring detainees to “maintain their

   immediate living areas in a neat and orderly manner by:

          1.       making their beds daily;

          2.       stacking loose papers;

          3.       keeping the floor free of debris and dividers free of clutter; and

          4.       refraining from hanging/draping clothing, pictures, keepsakes, or other

                   objects from beds, overhead lighting fixtures or other furniture.”

   Id. In contrast to these limited requirements, GEO requires detainees to perform

   extensive janitorial labor under the HUSP, which imposes a “common obligation to clean

   . . . the communal areas,” and “clean up the tables, wipe down the tables, and sweep and

   mop the floors” in the common dining area, and to clean the shared dorm showers. Id.

   ¶¶ 48-49; 66.

          GEO’s conclusory arguments that the HUSP falls within the definition of personal

   housekeeping, and that it was therefore required to threaten detainees with solitary

   confinement for refusing to clean, are entirely unsupported by the Undisputed Facts. For

   example, GEO argues without citation that “[t]here is no question that the entirety of

   where a detainee lives and sleeps is his or her ‘living area,’” (excluding the word

   “immediate” that appears in the PBNDS) and – stretching credulity even further – argues

   that mopping floors is the same thing as “keeping them free from clutter.” Opposition at




                                                  94
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 101 of
                                      116




   26. 11 These readings push the definition of “personal housekeeping” beyond its logical

   limits and well into the absurd. Refraining from pouring milk or crumbs on the floor of

   one’s cell is one thing; mopping pieces of other peoples’ food off the floor of a dining

   room is something different. 12 The PBNDS explicitly require that detainees do only the

   former, and explicitly prohibit GEO from requiring detainees to do the latter. See

   Plaintiffs’ Reply re SUF ¶ 52 (citing, at Reply Ex. 17, p. 6, the DHS OIG’s conclusion

   that “requiring detainees to clean common areas used by all detainees is in violation of

   ICE standards, as detainees are only required to clean their immediate living area.”).

          Because refusing to participate in the extensive work required by the HUSP is

   distinct from “[r]efus[ing] to clean assigned living area” in the specific respects allowed

   by the PBNDS, it is not a 300-level offense. See SUF ¶ 79; see also Additional Fact ¶

   15. 13 And because an order to participate in the HUSP itself violates the PBNDS,


   11
           Even if this were a plausible understanding of how housekeeping works, the
   PBNDS require that detainees keep only dividers – not floors – free from clutter. SUF
   ¶ 36.
   12
           The case law that GEO cites to support its proposition that compulsory cleaning
   work is permissible in civil detention is entirely inapposite, as it all addresses whether
   prisoners in pretrial detention can be required to perform housekeeping tasks under the
   United States Constitution. See Bijeol v. Nelson, 579 F.2d 423, 424 (7th Cir. 1978) (not
   reflecting the quote GEO attributed to it in is briefing and addressing claims only under
   the First, Fifth, Eighth, and Thirteenth Amendments); Weaver v. Petray, No. 08 Civ.
   5195, 2010 WL 909589, at *6 (W.D. Ark. Mar. 11, 2010) (addressing Eighth
   Amendment claim); Hause v. Vaught, 993 F.2d 1079, 1085 (4th Cir. 1993) (addressing
   Thirteenth Amendment claim). Plaintiffs have not brought constitutional claims in this
   case. Moreover, inmates in pretrial detention facing possible conviction for a crime are
   differently situated than immigrants in civil detention. See, e.g., In re Kumar, 402 F.
   Supp. 3d 377, 384 (W.D. Tex. 2019) (distinguishing immigration detention “from even
   pre-trial detention, where there is a possibility of incarceration”).
   13
           GEO argues unpersuasively that the disciplinary infraction for “[r]efus[ing] to
   clean assigned living area” should be read separately from, and more broadly than, the

                                                95
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 102 of
                                      116




   refusing to obey such an order is also not a sanctionable offense. See Additional Fact ¶

   16. The fact that ICE authorized solitary confinement for certain defined 300-level

   offenses is not carte blanche – much less a specific directive – to use the same

   punishment to enforce GEO policies that deviate from the PBNDS. Cf. Montoya v. City

   of Albuquerque, No. 03 Civ. 0261, 2004 WL 3426436, at *5 (D.N.M. May 10, 2004) (“A

   police officer cannot give an unlawful order and then base probable cause for an arrest on

   a citizen’s refusal to obey that unlawful order.”). ICE’s specific disciplinary standards do

   not confer sovereign immunity if GEO places people in solitary confinement for any

   conceivable violation of any rule GEO might invent, much less one that violates ICE

   directives. 14

           Moreover, even if the Court were to conclude that refusing to participate in the

   HUSP were a 300-level offense, GEO does not and cannot argue that ICE ever

   specifically directed the use of solitary confinement for any given offense. Rather, the

   Undisputed Facts show that ICE allows but does not direct solitary confinement as a

   sanction for 300-level offenses. SUF ¶ 80; see Salim v. Mitchell, 268 F. Supp. 3d 1132,




   section of the PBNDS that delineates the housekeeping tasks that detainees may be
   required to perform. See Opposition at 27 n.16. This reading does not make sense, as it
   would allow guards to place detainees in solitary confinement for refusing to perform
   work that the PBNDS explicitly states must be voluntary.
   14
           Because Plaintiffs do not contest that ICE required the disciplinary severity scale,
   whether and when the disciplinary severity scale was incorporated into the Detainee
   Handbook is immaterial. See Opposition at 37-38 (arguing that Plaintiffs’ Motion for
   fails because one of the handbooks Plaintiffs cited was from 2002 and did not incorporate
   ICE’s disciplinary severity scale). GEO has not alleged and cannot allege that the
   material terms from the Handbooks that are cited in Plaintiffs’ Undisputed Facts varied
   throughout the relevant time period. See SUF ¶¶ 63-66.

                                                96
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 103 of
                                      116




   1150 (E.D. Wash. 2017) (derivative sovereign immunity did not apply where defendants

   did not act “merely and solely as directed by the Government,” because they “had a role

   in the design of the [challenged] Program, trained interrogators for the Program, and

   exercised some discretion in the application of the Program.”). The PBNDS also limits

   the use of solitary confinement regardless of the offense level to circumstances where it is

   necessary “to ensure the safety of detainees or others, the protection of property, or the

   security or good order of the facility.” SUF ¶ 69. Therefore, GEO cannot argue that it

   was simply complying with the contract when it threatened detainees with solitary

   confinement for refusing to clean under the HUSP.

          Finally, GEO’s argument that only the means used to obtain labor matters for a

   TVPA claim, and not the type of labor obtained, see Opposition at 27, misapprehends the

   nature of Plaintiffs’ Motion. Plaintiffs are not seeking summary judgement on the merits

   of their claim; whether GEO used force, threats of force, or an abuse of legal proceedings

   to obtain detainee labor will be decided by a jury at trial. Plaintiffs’ Motion seeks

   summary judgment only on the issue of whether GEO can hide behind derivative

   sovereign immunity or the government contractor defense to avoid liability. If Plaintiffs

   can show that the design and implementation of the HUSP, including the scope of labor

   performed, exceeded GEO’s authority under its contract with ICE – and Plaintiffs have

   done so – then Plaintiffs prevail on summary judgment.




                                                97
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 104 of
                                      116




          C.     The COTR and ICE Audits Provided Limited Monitoring of GEO’s
                 Implementation of Specific Contractual Requirements.

          GEO fundamentally mischaracterizes ICE’s role in directing its development of

   the HUSP and the VWP. As set forth in Plaintiffs’ Undisputed Facts, GEO’s facility-

   level policies are developed and amended as needed by local GEO employees, not by

   ICE. SUF ¶¶ 40-41. With respect to the HUSP, ICE has explicitly stated in a declaration

   that the HUSP was not required by the contract between GEO and ICE; rather, it was a

   “GEO policy, created by GEO.” SUF ¶ 54.

          GEO attempts to muddy the waters by noting that an ICE representative, the

   Contracting Officer’s Technical Representative, signed off on GEO policies. See SUF ¶¶

   40-43, 89. It also argues that GEO’s policies were audited yearly by third-party auditors

   who largely found them compliant. Additional Facts ¶¶ 24-30. But even taken as true,

   neither of these facts establish that ICE had any role in directing the policies at issue in

   this case. The COTR “is designated to coordinate the technical aspects of this contract

   and inspect items/services/invoices furnished hereunder.” See Reply to SUF ¶ 19 (citing

   GEO_MEN 00019652). However, the COTR “will not be authorized to change any

   terms and conditions of the resultant contract.” Id. “To be valid, technical direction by

   the COTR [m]ust be consistent with the general scope of work set forth the [sic] in this

   contract[, and m]ay not constitute new assignment of work nor change the expressed

   terms, conditions or specifications of this contract . . . .” Id. This renders the COTR

   powerless to authorize the HUSP, which is contrary to the PBNDS (and therefore, the

   Contract).



                                                 98
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 105 of
                                      116




          Moreover, the evidence GEO cites does not support its claim that the COTR

   helped develop the policies Plaintiffs challenge – rather, that evidence is consistent with

   the COTR’s limited inspection role described above. GEO’s 30(b)(6) representative

   Daniel Ragsdale testified that GEO develops local policies at the facility level, and the

   COTR “review[s] and clear[s]” them once the policies are completed. SUF ¶¶ 40-42.

   That does not constitute the kind of active government direction that confers sovereign

   immunity. See, e.g., Cabalce, 797 F.3d at 732 (holding that derivative sovereign

   immunity “is limited to cases in which a contractor ‘had no discretion in the design

   process and completely followed government specifications.’”). And even if there were

   evidence that the COTR helped GEO develop the challenged policies, that would not

   confer immunity, as the contract makes clear that policies that “constitute new

   assignment of work” or change the “terms, conditions or specifications of this contract”

   are beyond the COTR’s authority. See Reply to SUF ¶ 19. Thus, GEO cannot rely on

   the COTR’s approval as the basis for its argument that ICE directed the violations

   Plaintiffs seek to prove at trial.

          Meanwhile, the audits GEO cites are cursory checklists, and none of the audits

   from within the class period make any mention of the specific policies at issue in this

   action. For example, the audit form GEO relies on to argue that “[t]he disciplinary

   severity scale is audited and has passed each audit since 2004” requires simply that “[t]he

   facility has a written disciplinary system using progressive levels of reviews and appeals”

   to get a passing grade. Additional Fact 28. And the VWP audit forms from within the

   class period make no mention of the rate of pay for VWP workers or the types of work


                                                99
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 106 of
                                      116




   performed. Additional Fact No. 30, GEO Ex. L, ECF No. 273-6 (GEO-MEN 0013923

   (2007 audit); GEO_MEN 00014378 (2008 audit); GEO_MEN 00058508 (2010 audit);

   GEO_MEN 00014908 (2011 audit)).15 Instead, the audit forms ask only general

   questions such as, “Does the facility have a voluntary work program?” and “Detainee

   housekeeping meets neatness and cleanliness standards.” Id. These audits do not even

   reach the policies Plaintiffs challenge in this lawsuit, much less require GEO to adopt

   them. And, as Plaintiffs set forth in the Motion, the scope of unpaid housekeeping work

   that the HUSP required was not even evident on the face of GEO’s formal written policy

   documents. Motion at 32. Accordingly, even if the audits had required a substantive

   review of the portions of the policies relevant to Plaintiffs’ claims, a passing score would

   not have indicated ICE’s knowing participation in the alleged scheme.

          GEO concedes that derivative sovereign immunity is governed by the Supreme

   Court’s opinion in Campbell-Ewald, which reiterated the principle that derivative

   sovereign immunity attaches to contractors who “simply performed as the Government

   directed.” 136 S. Ct. at 673. Notably, the Campbell-Ewald Court held that the

   contractor’s use of phone numbers that were barred under the Telephone Consumer

   Protection Act in a text message campaign was not subject to derivative sovereign

   immunity because the selection of those specific phone numbers was not “authorized and


   15
          Exhibit L includes an excerpt from a September 29, 2016 audit that includes the
   item: “Detainees shall receive monetary compensation for work completed in accordance
   with the facility’s standard policy of at least $1.00 (USD) per day.” GEO Ex. L, ECF
   No. 273-6 (GEO-MEN 00165238) (emphasis added). Not only is this audit from nearly
   two years after the end of the class period in this case, but it clearly does not direct GEO
   to pay only $1.00 per day for VWP work. See infra, Section IV.

                                               100
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 107 of
                                      116




   directed” by the government (specifically, the Navy). Id. at 673-74. And yet, a review of

   the district court record in that case demonstrates that the Navy “worked closely with

   [Campbell-Ewald] on the Navy’s May 2006 text message recruiting campaign, and

   provided Navy oversight and approval.” Gomez v. Campbell-Ewald Co., No. 10 Civ.

   2007, 2013 WL 655237, at *2 (C.D. Cal. Feb. 22, 2013). The Navy approved both

   Campbell-Ewald’s text messaging plan and its use of the subcontractor that ultimately

   provided the unauthorized phone numbers to whom texts were sent. Id.

          The facts here bear substantial parallels to the facts in Campbell-Ewald: as in that

   case, ICE provided some level of “oversight and approval” as to the policies GEO

   developed. 2013 WL 655237, at *2. And, as in that case, the specific practices for which

   Plaintiffs seek a recovery were GEO’s alone. These parallel facts compel a parallel

   result: GEO is liable for its legal violations, and ICE’s oversight cannot shield it.

          D.     GEO Had Discretion Throughout the Class Period to Pay VWP
                 Workers More Than $1.00 A Day

          GEO does not dispute that the 2011 PBNDS, which require VWP workers to be

   paid “at least” $1 per day, were binding on it after May 23, 2013. See GEO’s Fact No.

   12. Its argument for derivative sovereign immunity falls apart in the face of this

   language, as this Court and every other court to have considered the defense have held.

   See Menocal v. GEO Grp., Inc., 113 F. Supp. 3d 1125, 1135 (D. Colo. 2015) (holding

   that derivative sovereign immunity did not apply because GEO was not “prohibit[ed] . . .

   from paying detainees in excess of $1/day”); Nwauzor v. GEO Grp., Inc., No. 17 Civ.

   5769, 2020 WL 1689728, at *8-9 (W.D. Wash. Apr. 7, 2020) (denying GEO’s motion for



                                                101
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 108 of
                                      116




   summary judgment on derivative sovereign immunity and noting that “GEO has, in the

   past, paid workers more than $1 a day and has the ability to, and has requested, changes

   to the contracts”); cf. Novoa v. GEO Grp., Inc., No. 17 Civ. 2514, 2018 WL 4057814, at

   *3 (C.D. Cal. Aug. 22, 2018) (noting that GEO’s derivative sovereign immunity defense

   hinged on what “discretion GEO had, if any, in implementing and administering the

   Work Program”). The underlying legal argument GEO makes in support of this position

   – that derivative sovereign immunity only applies where a contractor violates a contract –

   is simply incorrect. Supra Section III.A. And indeed, GEO appears to concede that this

   Court’s prior ruling governs at least the period that the 2011 PBNDS were in effect. See

   Opposition Br. at 34 (“[T]he Court previously had available to it only the language of the

   2011 PBNDS.”).

         GEO’s primary argument with respect to the period prior to May 23, 2013 is that it

   was required to comply with the 2008 version of the PBNDS, which lacked the “at least”

   language, and therefore it had no discretion to pay VWP workers more than $1.00 per

   day. This is wrong. GEO’s contract states that it incorporates “[t]he DHS/ICE PBNDS

   (Performance Based National Detention Standards),” and then provides that “a copy of

   the current version is obtainable on the internet Website: http://www.ice.gov/detention-

   standards/2008/.” Additional Fact No. 11. The contract also states that “these constraints

   may change over time; the Contractor shall be knowledgeable of any changes to the

   constraints and perform in accordance with the most current version of the constraints.”

   Id. At the time the 2011 Contract was executed, the 2008 version of the PBNDS was the

   most recent version.


                                              102
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 109 of
                                      116




          In February 2012, however, the 2011 PBNDS were published. Additional Fact ¶

   11. While full compliance with the 2011 PBNDS was not explicitly incorporated into

   GEO’s contract until May 23, 2013, GEO was on notice of the 2011 PBNDS in early

   2012 at the latest, and was well aware of the new language regarding the VWP work.

   See Plaintiffs’ Response Additional Fact ¶ 12. There is no support for the interpretation

   GEO urges, that it was not permitted to comply with the 2011 PBNDS until the formal

   contract modification. In fact, GEO began to discuss and implement changes right away.

   Id.

          Moreover, Plaintiffs dispute GEO’s contention that its contract prohibited it from

   paying more than $1.00 per day prior to the release of the 2011 PBNDS. Although the

   “at least” language did not appear in the PBNDS until 2011, the 2008 PBNDS stated that

   compensation was $1.00 per day but did not forbid payment at a higher rate. SUF ¶ 95.

   And at least one other GEO-operated detention processing center, the South Texas

   Detention Facility, paid detainees as much as $3.00 per day for VWP work as far back as

   2009. See Additional Fact ¶ 34. Therefore, at least two years prior to the start of the

   class period and during the period in which the 2008 PBNDS were in effect, ICE

   permitted payments under the VWP of more than $1.00 per day, and GEO could and did

   make higher payments at other facilities. Id. It never even tried to do the same at

   Aurora. Id.




                                               103
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 110 of
                                      116




   IV.    GEO’s Arguments Under the Government Contractor Defense Fail for The
          Same Reasons As Its Derivative Sovereign Immunity Arguments.

          GEO’s attempt to avoid summary judgment under the government contractor

   defense fares no better than its attempts to avoid summary judgment for its derivative

   sovereign immunity defense. 16 As noted in Plaintiffs’ Motion, the test for government

   contractor immunity – as applied in products liability cases – has three prongs, and

   applies only if “(1) the United States approved reasonably precise specifications; (2) the

   equipment conformed to those specifications; and (3) the supplier warned the United

   States about the dangers in the use of the equipment that were known to the supplier but

   not to the United States.” Boyle v. United Techs. Corp., 487 U.S. 500, 512 (1988). In

   Helfrich v. Blue Cross & Blue Shield Ass’n, 804 F.3d 1090 (10th Cir. 2015), the primary

   case on which GEO rests its argument, the Tenth Circuit noted that the defense applies

   “when state law [is] contrary to a contract term actually selected by the federal agency (a

   ‘discretionary’ decision).” Id. at 1098. With respect to the contract at issue in Helfrich,

   the court found that the state law under which the plaintiff had brought her case “outright

   forbids [the defendant] from fulfilling its contractual obligation,” which meant that the

   government contractor defense applied. Id. at 1099. The Helfrich court also found that




   16
         GEO does not appear to disagree that the government contractor defense is
   unavailable as to Plaintiffs’ TVPA claims.

                                               104
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 111 of
                                      116




   there was a “strong federal interest in uniformity that is undermined by allowing state law

   to override the subrogation and reimbursement requirements of the federal contract.” Id.

          GEO faces no such conundrum here. As set forth above and in Plaintiffs’ Motion,

   it is entirely possible for GEO to comply with its contract with ICE and also pay workers

   in the VWP an amount that is consistent with Colorado common law. See supra at

   Section III; Motion at 33-36. And in fact, ICE itself has rejected GEO’s attempt to

   characterize its liability as stemming from the contract terms themselves, stating instead

   that GEO’s defense of this case is a “defense of its contract performance.” SUF ¶ 23.

   Furthermore, GEO’s argument that Plaintiffs’ position could lead VWP rates to vary all

   over the country is both disfavored as a federal interest and unpersuasive in light of the

   fact that VWP rates already vary. SUF ¶ 96; see also O'Melveny & Myers v. FDIC, 512

   U.S. 79, 88 (1994) (calling an interest in uniformity “that most generic (and lightly

   invoked) of alleged federal interests”).

          To the extent that GEO argues that government contractor immunity should apply

   here because increased costs to the government could result if Plaintiffs prevail on their

   claims, this argument also fails. First, it is unsupported by the facts. When GEO does

   pay VWP workers more than $1.00 per day, it does so “on its own dime.” SUF ¶ 98; see

   also Additional Fact ¶ 34 (showing, at Reply Ex. 13, separate entries for “ICE Pay”

   ($1.00) and “GEO Pay” (up to $2.00) for each day of detainee pay). And second, it is

   unsupported by the law. The Supreme Court itself observed in Boyle that the potential

   for increased costs in government contracting makes contractor tort liability an area of

   “uniquely federal interest,” but that only “establishes a necessary, not a sufficient,


                                                105
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 112 of
                                      116




   condition for the displacement of state law” and “does not . . . end the inquiry.” Boyle,

   487 U.S. at 507. Boyle rejected the idea that the possibility of increased costs per se

   compelled the application of the government contractor defense, noting that adoption of

   that rule would result in an overly broad ban on all claims against government

   contractors. Id. at 510 (rejecting the reasoning of lower courts that extended the

   government’s blanket immunity to private contractors on the basis that allowing some

   contractor liability “would be added to the price of the contract”); see also In re Joint E.

   & S. Dist. N.Y. Asbestos Litig., 897 F.2d 626, 631 (2d Cir. 1990) (“Although the desire to

   limit pass-through costs motivated the Court’s decision in Boyle . . . it is not the

   dispositive consideration.” (internal citation omitted)).

          Finally, GEO again attempts to ignore that this Court has already concluded that

   the government contractor defense does not apply, because “there is no ‘significant

   conflict’ between a federal interest and state law as required for the assertion of the

   government contractor defense.” Menocal, 113 F. Supp. 3d at 1135. Moreover, as the

   Court noted, “the contract specifically contemplates that the Defendant will perform

   under the contract in accordance with ‘[a]pplicable federal, state and local labor laws and

   codes.’” Id. As Plaintiffs establish above, this was the case throughout the VWP class

   period. 17 Therefore, GEO cannot rely on the government contractor defense.


   17
          Other than Helfrich, the only case GEO cites in support of its argument on the
   government contractor defense, Glassco v. Miller Equip. Co., Inc., 966 F.2d 641 (11th
   Cir. 1992), is inapposite. Glassco is out-of-circuit and involved a failed tool belt that
   conformed to government specifications that exceeded 11 pages in length, plus detailed
   drawings. Id. at 643. In that context, the court held that “the mere fact that the figures
   for width and thickness are designated as minimums does not render the specifications

                                                106
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 113 of
                                      116




    V.    CONCLUSION

          Despite GEO’s best efforts, it cannot point to any explicit governmental command

   that it use threats of solitary confinement to force immigration detainees to work well

   beyond the limited “personal housekeeping” requirements of the PBNDS. Nor can it

   identify such a command requiring it to pay only $1.00 per day for other work. This

   leaves GEO unable to establish the core elements of its immunity defenses, and warrants

   summary judgment in Plaintiffs’ favor. 18




   imprecise,” and that “the contractor was required to conform to the width and thickness
   dimensions and in fact did so.” Id. GEO has not made and cannot make any comparable
   showing here.
   18
             GEO’s cross-motion for summary judgment, made in the course of its opposition
   brief, violates D.C. Colo. L. Civ. R. 56.1(b) (“A cross motion for summary judgment
   shall be filed as a separate motion”). The day prior to this filing, GEO filed a separate
   cross-motion in compliance with the Local Rules. ECF No. 284. That motion largely
   duplicates GEO’s showing here, and should be denied for substantially the same reasons
   that this motion should be granted. Moreover, GEO’s argument regarding the language
   of the pre-2011 PBNDS implicates the question of whether the authority to pay $1 per
   day was ever “validly conferred” upon GEO. Campbell-Ewald Co., 136 S. Ct. at
   672. While the fact that GEO paid more than $1 per day at facilities other than Aurora
   (Additional Fact ¶ 34) calls this into question, and while it has always been questionable
   whether Congress’s 1978 authorization of funds at 8 U.S.C. § 1555(d) conferred any
   authority upon the executive branch to set rates of pay in private contract detention
   facilities (see Opposition at 29); see also Chao Chen v. Geo Grp., Inc., 287 F. Supp. 3d
   1158, 1165-66 (W.D. Wash. 2017) (“Congress could delegate the authority to create a
   framework regulating detainee wages to ICE, but Defendant has not made this showing
   . . . . [T]he Voluntary Work Program is an ICE policy with no preemptive force at law.”
   (emphasis added)); Novoa v. GEO Grp., Inc., No. 17 Civ. 2514, 2018 WL 3343494, at *4
   (C.D. Cal. June 21, 2018) (“Congress’ abandonment of such appropriations refutes any
   reasonable inference that Congress left no room for states to supplement the field.”),
   documents recently produced pursuant to FOIA, see Stevens v. United States Dep't of
   Homeland Sec., Immigration & Customs Enf’t, No. 14 C 3305, 2020 WL 1701882, at *1
   (N.D. Ill. Apr. 8, 2020)), show unequivocally that ICE itself recognized that it had no
   such authority given Congress’s prerogative to control the expenditure of

                                               107
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 114 of
                                      116




    Dated: New York, NY                           Respectfully submitted,
           June 26, 2020
                                                  By: /s/ Michael J. Scimone
                                                  Michael J. Scimone
                                                  OUTTEN & GOLDEN LLP
                                                  685 Third Avenue, 25th Floor
                                                  New York, NY 10017
                                                  Telephone: (212) 245-1000
                                                  Facsimile: (646) 509-2060
                                                  E-Mail: mscimone@outtengolden.com

                                                  Rachel Dempsey
                                                  Adam Koshkin
                                                  OUTTEN & GOLDEN LLP
                                                  One California Street, 12th Floor
                                                  San Francisco, CA 94111
                                                  Telephone: (415) 638-8800
                                                  Facsimile: (415) 638-8810
                                                  E-Mail: rdempsey@outtengolden.com
                                                  E-Mail: akoshkin@outtengolden.com

                                                  David Lopez
                                                  OUTTEN & GOLDEN LLP
                                                  601 Massachusetts Avenue NW
                                                  Suite 200W
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 847-4400
                                                  Facsimile: (202) 847-4410
                                                  E-Mail: pdl@outtengolden.com

                                                  Alexander Hood
                                                  David Seligman
                                                  Andrew Schmidt
                                                  Juno Turner
                                                  TOWARDS JUSTICE
                                                  1410 High St., Suite 300
                                                  Denver, CO 80218
                                                  (720) 441-2236
                                                  alex@towardsjustice.org
                                                  david@towardsjustice.org

   revenues. Plaintiffs will address this issue at greater length in their opposition to GEO’s
   cross-motion for summary judgment.

                                               108
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 115 of
                                      116




                                        andy@towardsjustice.org
                                        juno@towardsjustice.org

                                        R. Andrew Free
                                        LAW OFFICE OF R. ANDREW FREE
                                        P.O. Box 90568
                                        Nashville, TN 37209
                                        T: (844) 321-3221
                                        Andrew@ImmigrantCivilRights.com

                                        Brandt Milstein
                                        MILSTEIN LAW OFFICE
                                        1123 Spruce Street
                                        Boulder, CO 80302
                                        (303) 440-8780
                                        brandt@milsteinlawoffice.com

                                        Andrew Turner
                                        THE KELMAN BUESCHER FIRM,
                                        P.C.
                                        600 Grant St., Suite 825
                                        Denver, CO 80203
                                        (303) 333-7751
                                        aturner@laborlawdenver.com

                                        Hans Meyer
                                        MEYER LAW OFFICE, P.C.
                                        P.O. Box 40394
                                        Denver, CO 80204
                                        (303) 831-0817
                                        hans@themeyerlawoffice.com

                                        Class Counsel




                                      109
Case 1:14-cv-02887-JLK-MEH Document 286 Filed 06/26/20 USDC Colorado Page 116 of
                                      116




                                CERTIFICATE OF SERVICE

          I hereby certify that on June 26, 2020, a copy of the foregoing document was filed

   electronically. Service of this filing will be made on all ECF-registered counsel by

   operation of the court’s electronic filing system. Parties may access this filing through

   the Court’s system.


                                             /s/ Michael J. Scimone
                                             Michael J. Scimone
                                             OUTTEN & GOLDEN LLP
                                             685 Third Avenue, 25th Floor
                                             New York, New York 10017
                                             Telephone: (212) 245-1000
                                             E-Mail: mscimone@outtengolden.com




                                               110
